
	
		II
		Calendar No. 563
		110th CONGRESS
		2d Session
		S. 1145
		[Report No. 110–259]
		IN THE SENATE OF THE UNITED STATES
		
			April 18, 2007
			Mr. Leahy (for himself,
			 Mr. Hatch, Mr.
			 Schumer, Mr. Cornyn,
			 Mr. Whitehouse, Mr. Craig, Mr.
			 Crapo, Mr. Bennett,
			 Mr. Salazar, and
			 Mr. Smith) introduced the following bill;
			 which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			January 24, 2008
			Reported by Mr. Leahy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend title 35, United States Code, to provide for
		  patent reform.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Patent Reform Act of 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Reference to title
				35, United States Code.
					Sec. 3. Right of the first inventor to
				file.
					Sec. 4. Inventor’s oath or
				declaration.
					Sec. 5. Right of the inventor to obtain
				damages.
					Sec. 6. Post-grant procedures and other
				quality enhancements.
					Sec. 7. Definitions; patent trial and
				appeal board.
					Sec. 8. Study and report on
				reexamination proceedings.
					Sec. 9. Submissions by third parties and
				other quality enhancements.
					Sec. 10. Venue and
				jurisdiction.
					Sec. 11. Regulatory
				authority.
					Sec. 12. Technical
				amendments.
					Sec. 13. Effective date; rule of
				construction.
				
			2.Reference to
			 title 35, United States CodeWhenever in this Act a section or other
			 provision is amended or repealed, that amendment or repeal shall be considered
			 to be made to that section or other provision of title 35, United States
			 Code.
		3.Right of the
			 first inventor to file
			(a)DefinitionsSection
			 100 is amended by adding at the end the following:
				
					(f)The term
				inventor means the individual or, if a joint invention, the
				individuals collectively who invented or discovered the subject matter of the
				invention.
					(g)The terms
				joint inventor and coinventor mean any 1 of the
				individuals who invented or discovered the subject matter of a joint
				invention.
					(h)The
				effective filing date of a claimed invention is—
						(1)the filing date of
				the patent or the application for patent containing the claim to the invention;
				or
						(2)if the patent or
				application for patent is entitled to a right of priority of any other
				application under section 119, 365(a), or 365(b) or to the benefit of an
				earlier filing date in the United States under section 120, 121, or 365(c), the
				filing date of the earliest such application in which the claimed invention is
				disclosed in the manner provided by the first paragraph of section 112.
						(i)The term
				claimed invention means the subject matter defined by a claim in a
				patent or an application for a patent.
					(j)The term
				joint invention means an invention resulting from the
				collaboration of inventive endeavors of 2 or more persons working toward the
				same end and producing an invention by their collective
				efforts.
					.
			(b)Conditions for
			 patentability
				(1)In
			 generalSection 102 is amended to read as follows:
					
						102.Conditions for
				patentability; novelty
							(a)Novelty; Prior
				ArtA patent for a claimed invention may not be obtained
				if—
								(1)the claimed
				invention was patented, described in a printed publication, or in public use or
				on sale—
									(A)more than one year
				before the effective filing date of the claimed invention; or
									(B)one year or less
				before the effective filing date of the claimed invention, other than through
				disclosures made by the inventor or a joint inventor or by others who obtained
				the subject matter disclosed directly or indirectly from the inventor or a
				joint inventor; or
									(2)the claimed
				invention was described in a patent issued under section 151, or in an
				application for patent published or deemed published under section 122(b), in
				which the patent or application, as the case may be, names another inventor and
				was effectively filed before the effective filing date of the claimed
				invention.
								(b)Exceptions
								(1)Prior Inventor
				Disclosure ExceptionSubject matter that would otherwise qualify
				as prior art under subparagraph (B) of subsection (a)(1) shall not be prior art
				to a claimed invention under that subparagraph if the subject matter had,
				before the applicable date under such subparagraph (B), been publicly disclosed
				by the inventor or a joint inventor or others who obtained the subject matter
				disclosed directly or indirectly from the inventor, joint inventor, or
				applicant.
								(2)Derivation and
				common assignment exceptionsSubject matter that would otherwise
				qualify as prior art only under subsection (a)(2), after taking into account
				the exception under paragraph (1), shall not be prior art to a claimed
				invention if—
									(A)the subject matter
				was obtained directly or indirectly from the inventor or a joint inventor;
				or
									(B)the subject matter
				and the claimed invention, not later than the effective filing date of the
				claimed invention, were owned by the same person or subject to an obligation of
				assignment to the same person.
									(3)Joint research
				agreement exception
									(A)In
				generalSubject matter and a claimed invention shall be deemed to
				have been owned by the same person or subject to an obligation of assignment to
				the same person in applying the provisions of paragraph (2) if—
										(i)the claimed
				invention was made by or on behalf of parties to a joint research agreement
				that was in effect on or before the effective filing date of the claimed
				invention;
										(ii)the claimed
				invention was made as a result of activities undertaken within the scope of the
				joint research agreement; and
										(iii)the application
				for patent for the claimed invention discloses or is amended to disclose the
				names of the parties to the joint research agreement.
										(B)For purposes of
				subparagraph (A), the term joint research agreement means a
				written contract, grant, or cooperative agreement entered into by two or more
				persons or entities for the performance of experimental, developmental, or
				research work in the field of the claimed invention.
									(4)Patents and
				published applications effectively filedA patent or application
				for patent is effectively filed under subsection (a)(2) with respect to any
				subject matter described in the patent or application—
									(A)as of the filing
				date of the patent or the application for patent; or
									(B)if the patent or
				application for patent is entitled to claim a right of priority under section
				119, 365(a), or 365(b) or to claim the benefit of an earlier filing date under
				section 120, 121, or 365(c), based upon one or more prior filed applications
				for patent, as of the filing date of the earliest such application that
				describes the subject
				matter.
									.
				(2)Conforming
			 amendmentThe item relating to section 102 in the table of
			 sections for chapter 10 is amended to read as follows:
					
						
							102. Conditions for
				patentability;
				novelty.
						
						.
				(c)Conditions for
			 patentability; non-obvious subject matterSection 103 is amended
			 to read as follows:
				
					103.Conditions for
				patentability; nonobvious subject matterA patent for a claimed invention may not be
				obtained though the claimed invention is not identically disclosed as set forth
				in section 102, if the differences between the claimed invention and the prior
				art are such that the claimed invention as a whole would have been obvious
				before the effective filing date of the claimed invention to a person having
				ordinary skill in the art to which the claimed invention pertains.
				Patentability shall not be negated by the manner in which the invention was
				made.
					. 
			(d)Repeal of
			 requirements for inventions made abroadSection 104, and the item
			 relating to that section in the table of sections for chapter 10, are
			 repealed.
			(e)Repeal of
			 statutory invention registration
				(1)In
			 generalSection 157, and the item relating to that section in the
			 table of sections for chapter 14, are repealed.
				(2)Removal of cross
			 referencesSection 111(b)(8) is amended by striking
			 sections 115, 131, 135, and 157 and inserting sections
			 131 and 135.
				(f)Earlier filing
			 date for inventor and joint inventorSection 120 is amended by
			 striking which is filed by an inventor or inventors named and
			 inserting which names an inventor or joint inventor.
			(g)Conforming
			 amendments
				(1)Right of
			 prioritySection 172 is amended by striking and the time
			 specified in section 102(d).
				(2)Limitation on
			 remediesSection 287(c)(4) is amended by striking the
			 earliest effective filing date of which is prior to and inserting
			 which has an effective filing date before.
				(3)International
			 application designating the United States: effectSection 363 is
			 amended by striking except as otherwise provided in section 102(e) of
			 this title.
				(4)Publication of
			 International application: effectSection 374 is amended by
			 striking sections 102(e) and 154(d) and inserting section
			 154(d).
				(5)Patent issued on
			 international application: effectThe second sentence of section
			 375(a) is amended by striking Subject to section 102(e) of this title,
			 such and inserting Such.
				(6)Limit on right
			 of prioritySection 119(a) is amended by striking ; but no
			 patent shall be granted and all that follows through one year
			 prior to such filing.
				(7)Inventions made
			 with Federal assistanceSection 202(c) is amended—
					(A)in paragraph
			 (2)—
						(i)by striking
			 publication, on sale, or public use, and all that follows
			 through obtained in the United States and inserting the
			 1-year period referred to in section 102(a) would end before the end of that
			 2-year period; and
						(ii)by striking
			 the statutory and inserting that 1-year;
			 and
						(B)in paragraph (3),
			 by striking any statutory bar date that may occur under this title due
			 to publication, on sale, or public use and inserting the
			 expiration of the 1-year period referred to in section 102(a).
					(h)Repeal of
			 interfering patent remediesSection 291, and the item relating to
			 that section in the table of sections for chapter 29, are repealed.
			(i)Action for claim
			 to patent on derived inventionSection 135(a) is amended to read
			 as follows:
				
					(a)Dispute over
				right to patent
						(1)Institution of
				derivation proceedingAn applicant may request initiation of a
				derivation proceeding to determine the right of the applicant to a patent by
				filing a request which sets forth with particularity the basis for finding that
				an earlier applicant derived the claimed invention from the applicant
				requesting the proceeding and, without authorization, filed an application
				claiming such invention. Any such request may only be made within 12 months
				after the date of first publication of an application containing a claim that
				is the same or is substantially the same as the claimed invention, must be made
				under oath, and must be supported by substantial evidence. Whenever the
				Director determines that patents or applications for patent naming different
				individuals as the inventor interfere with one another because of a dispute
				over the right to patent under section 101, the Director shall institute a
				derivation proceeding for the purpose of determining which applicant is
				entitled to a patent.
						(2)RequirementsA proceeding under this subsection may not
				be commenced unless the party requesting the proceeding has filed an
				application that was filed not later than 18 months after the effective filing
				date of the application or patent deemed to interfere with the subsequent
				application or patent.
						(3)Determination by
				Patent Trial and Appeal BoardIn any proceeding under this
				subsection, the Patent Trial and Appeal Board—
							(A)shall determine
				the question of the right to patent;
							(B)in appropriate
				circumstances, may correct the naming of the inventor in any application or
				patent at issue; and
							(C)shall issue a
				final decision on the right to patent.
							(4)Derivation
				proceedingThe Board may defer action on a request to initiate a
				derivation proceeding until 3 months after the date on which the Director
				issues a patent to the applicant that filed the earlier application.
						(5)Effect of final
				decisionThe final decision of the Patent Trial and Appeal Board,
				if adverse to the claim of an applicant, shall constitute the final refusal by
				the Patent and Trademark Office on the claims involved. The Director may issue
				a patent to an applicant who is determined by the Patent Trial and Appeal Board
				to have the right to patent. The final decision of the Board, if adverse to a
				patentee, shall, if no appeal or other review of the decision has been or can
				be taken or had, constitute cancellation of the claims involved in the patent,
				and notice of such cancellation shall be endorsed on copies of the patent
				distributed after such cancellation by the Patent and Trademark
				Office.
						.
			(j)Elimination of
			 references to interferences(1)Sections 6, 41, 134, 141,
			 145, 146, 154, 305, and 314 are each amended by striking Board of Patent
			 Appeals and Interferences each place it appears and inserting
			 Patent Trial and Appeal Board.
				(2)Sections 141, 146,
			 and 154 are each amended—
					(A)by striking
			 an interference each place it appears and inserting a
			 derivation proceeding; and
					(B)by striking
			 interference each additional place it appears and inserting
			 derivation proceeding.
					(3)The section heading for section 134 is
			 amended to read as follows:
					
						134.Appeal to the
				Patent Trial and Appeal
				Board
						.
				(4)The section heading for section 135 is
			 amended to read as follows:
					
						135.Derivation
				proceedings
						.
				(5)The section
			 heading for section 146 is amended to read as follows:
					
						146.Civil action in
				case of derivation
				proceeding
						.
				(6)Section
			 154(b)(1)(C) is amended by striking interferences and inserting
			 derivation
			 proceedings.
				(7)The item relating
			 to section 6 in the table of sections for chapter 1 is amended to read as
			 follows:
					
						
							6. Patent Trial and Appeal
				Board.
						
						.
				(8)The items relating
			 to sections 134 and 135 in the table of sections for chapter 12 are amended to
			 read as follows:
					
						
							134. Appeal to the Patent Trial and
				Appeal Board.
							135. Derivation
				proceedings.
						
						.
				(9)The item relating
			 to section 146 in the table of sections for chapter 13 is amended to read as
			 follows:
					
						
							146. Civil action in case of derivation
				proceeding.
						
						.
				(10)Certain
			 appealsSubsection 1295(a)(4)(A) of title 28, United States Code,
			 is amended to read as follows:
					
						(A)the Patent Trial
				and Appeal Board of the United States Patent and Trademark Office with respect
				to patent applications, derivation proceedings, and post-grant review
				proceedings, at the instance of an applicant for a patent or any party to a
				patent interference (commenced before the effective date of the Patent Reform
				Act of 2007), derivation proceeding, or post-grant review proceeding, and any
				such appeal shall waive any right of such applicant or party to proceed under
				section 145 or 146 of title
				35;
						.
				4.Inventor’s oath
			 or declaration
			(a)Inventor’s oath
			 or declaration
				(1)In
			 generalSection 115 is amended to read as follows:
					
						115.Inventor’s oath
				or declaration
							(a)Naming the
				inventor; inventor’s oath or declarationAn application for
				patent that is filed under section 111(a), that commences the national stage
				under section 363, or that is filed by an inventor for an invention for which
				an application has previously been filed under this title by that inventor
				shall include, or be amended to include, the name of the inventor of any
				claimed invention in the application. Except as otherwise provided in this
				section, an individual who is the inventor or a joint inventor of a claimed
				invention in an application for patent shall execute an oath or declaration in
				connection with the application.
							(b)Required
				statementsAn oath or declaration under subsection (a) shall
				contain statements that—
								(1)the application
				was made or was authorized to be made by the affiant or declarant; and
								(2)such individual
				believes himself or herself to be the original inventor or an original joint
				inventor of a claimed invention in the application.
								(c)Additional
				requirementsThe Director may specify additional information
				relating to the inventor and the invention that is required to be included in
				an oath or declaration under subsection (a).
							(d)Substitute
				statement
								(1)In
				generalIn lieu of executing an oath or declaration under
				subsection (a), the applicant for patent may provide a substitute statement
				under the circumstances described in paragraph (2) and such additional
				circumstances that the Director may specify by regulation.
								(2)Permitted
				circumstancesA substitute statement under paragraph (1) is
				permitted with respect to any individual who—
									(A)is unable to file
				the oath or declaration under subsection (a) because the individual—
										(i)is
				deceased;
										(ii)is under legal
				incapacity; or
										(iii)cannot be found
				or reached after diligent effort; or
										(B)is under an
				obligation to assign the invention but has refused to make the oath or
				declaration required under subsection (a).
									(3)ContentsA
				substitute statement under this subsection shall—
									(A)identify the
				individual with respect to whom the statement applies;
									(B)set forth the
				circumstances representing the permitted basis for the filing of the substitute
				statement in lieu of the oath or declaration under subsection (a); and
									(C)contain any
				additional information, including any showing, required by the Director.
									(e)Making required
				statements in assignment of recordAn individual who is under an
				obligation of assignment of an application for patent may include the required
				statements under subsections (b) and (c) in the assignment executed by the
				individual, in lieu of filing such statements separately.
							(f)Time for
				filingA notice of allowance under section 151 may be provided to
				an applicant for patent only if the applicant for patent has filed each
				required oath or declaration under subsection (a) or has filed a substitute
				statement under subsection (d) or recorded an assignment meeting the
				requirements of subsection (e).
							(g)Earlier-filed
				application containing required statements or substitute
				statementThe requirements under this section shall not apply to
				an individual with respect to an application for patent in which the individual
				is named as the inventor or a joint inventor and that claims the benefit under
				section 120 or 365(c) of the filing of an earlier-filed application, if—
								(1)an oath or
				declaration meeting the requirements of subsection (a) was executed by the
				individual and was filed in connection with the earlier-filed
				application;
								(2)a substitute
				statement meeting the requirements of subsection (d) was filed in the earlier
				filed application with respect to the individual; or
								(3)an assignment
				meeting the requirements of subsection (e) was executed with respect to the
				earlier-filed application by the individual and was recorded in connection with
				the earlier-filed application.
								(h)Supplemental and
				corrected statements; filing additional statements
								(1)In
				generalAny person making a statement required under this section
				may withdraw, replace, or otherwise correct the statement at any time. If a
				change is made in the naming of the inventor requiring the filing of 1 or more
				additional statements under this section, the Director shall establish
				regulations under which such additional statements may be filed.
								(2)Supplemental
				statements not requiredIf an individual has executed an oath or
				declaration under subsection (a) or an assignment meeting the requirements of
				subsection (e) with respect to an application for patent, the Director may not
				thereafter require that individual to make any additional oath, declaration, or
				other statement equivalent to those required by this section in connection with
				the application for patent or any patent issuing thereon.
								(3)Savings
				clauseNo patent shall be invalid or unenforceable based upon the
				failure to comply with a requirement under this section if the failure is
				remedied as provided under paragraph
				(1).
								.
				(2)Relationship to
			 divisional applicationsSection 121 is amended by striking
			 If a divisional application and all that follows through
			 inventor..
				(3)Requirements for
			 nonprovisional applicationsSection 111(a) is amended—
					(A)in paragraph
			 (2)(C), by striking by the applicant and inserting or
			 declaration;
					(B)in the heading for
			 paragraph (3), by striking and oath; and
					(C)by striking
			 and oath each place it appears.
					(4)Conforming
			 amendmentThe item relating to section 115 in the table of
			 sections for chapter 10 is amended to read as follows:
					
						115. Inventor's
				oath or declaration..
					
				(b)Filing by other
			 than inventorSection 118 is
			 amended to read as follows:
				
					118.Filing by other
				than inventorA person to whom
				the inventor has assigned or is under an obligation to assign the invention may
				make an application for patent. A person who otherwise shows sufficient
				proprietary interest in the matter may make an application for patent on behalf
				of and as agent for the inventor on proof of the pertinent facts and a showing
				that such action is appropriate to preserve the rights of the parties. If the
				Director grants a patent on an application filed under this section by a person
				other than the inventor, the patent shall be granted to the real party in
				interest and upon such notice to the inventor as the Director considers to be
				sufficient.
					.
			(c)SpecificationSection
			 112 is amended—
				(1)in the first
			 paragraph——
					(A)by striking
			 The specification and inserting (a)
			 In general.—The
			 specification; and
					(B)by striking
			 of carrying out his invention and inserting or joint
			 inventor of carrying out the invention; and
					(2)in the second
			 paragraph—
					(A)by striking
			 The specifications and inserting (b)
			 Conclusion.—The
			 specifications; and
					(B)by striking
			 applicant regards as his invention and inserting inventor
			 or a joint inventor regards as the invention;
					(3)in the third
			 paragraph, by striking A claim and inserting (c)
			 Form.—A
			 claim;
				(4)in the fourth
			 paragraph, by striking Subject to the following paragraph, and
			 inserting (d) Reference
			 in dependent forms.—Subject to subsection (e),;
				(5)in the fifth
			 paragraph, by striking A claim and inserting (e)
			 Reference in multiple dependent
			 form.—A claim; and
				(6)in the last
			 paragraph, by striking An element and inserting (f)
			 Element in claim for a
			 combination.—An element.
				5.Right of the
			 inventor to obtain damages
			(a)DamagesSection
			 284 is amended—
				(1)in the first
			 paragraph—
					(A)by striking
			 Upon and inserting
						
							(a)
			 Award of
			 Damages.—(1)In
				generalUpon
							;
					(B)by aligning the
			 remaining text accordingly; and
					(C)by adding at the
			 end the following:
						
							(2)Relationship of
				damages to contributions over prior artThe court shall conduct an analysis to
				ensure that a reasonable royalty under paragraph (1) is applied only to that
				economic value properly attributable to the patent’s specific contribution over
				the prior art. In a reasonable royalty analysis, the court shall identify all
				factors relevant to the determination of a reasonable royalty under this
				subsection, and the court or the jury, as the case may be, shall consider only
				those factors in making the determination. The court shall exclude from the
				analysis the economic value properly attributable to the prior art, and other
				features or improvements, whether or not themselves patented, that contribute
				economic value to the infringing product or process.
							(3)Entire market
				valueUnless the claimant
				shows that the patent’s specific contribution over the prior art is the
				predominant basis for market demand for an infringing product or process,
				damages may not be based upon the entire market value of that infringing
				product or process.
							(4)Other
				factorsIn determining
				damages, the court may also consider, or direct the jury to consider, the terms
				of any nonexclusive marketplace licensing of the invention, where appropriate,
				as well as any other relevant factors under applicable
				law.
							;
					(2)by amending the
			 second undesignated paragraph to read as follows:
					
						(b)Willful
				infringement 
							(1)Increased
				damagesA court that has determined that the infringer has
				willfully infringed a patent or patents may increase the damages up to three
				times the amount of damages found or assessed under subsection (a), except that
				increased damages under this paragraph shall not apply to provisional rights
				under section 154(d).
							(2)Permitted
				grounds for willfulnessA court may find that an infringer has
				willfully infringed a patent only if the patent owner presents clear and
				convincing evidence that—
								(A)after receiving
				written notice from the patentee—
									(i)alleging acts of
				infringement in a manner sufficient to give the infringer an objectively
				reasonable apprehension of suit on such patent, and
									(ii)identifying with
				particularity each claim of the patent, each product or process that the patent
				owner alleges infringes the patent, and the relationship of such product or
				process to such claim,
									the infringer, after a reasonable
				opportunity to investigate, thereafter performed one or more of the alleged
				acts of infringement;(B)the infringer
				intentionally copied the patented invention with knowledge that it was
				patented; or
								(C)after having been
				found by a court to have infringed that patent, the infringer engaged in
				conduct that was not colorably different from the conduct previously found to
				have infringed the patent, and which resulted in a separate finding of
				infringement of the same patent.
								(3)Limitations on
				willfulness(A)A court may not find
				that an infringer has willfully infringed a patent under paragraph (2) for any
				period of time during which the infringer had an informed good faith belief
				that the patent was invalid or unenforceable, or would not be infringed by the
				conduct later shown to constitute infringement of the patent.
								(B)An informed good
				faith belief within the meaning of subparagraph (A) may be established
				by—
									(i)reasonable
				reliance on advice of counsel;
									(ii)evidence that the
				infringer sought to modify its conduct to avoid infringement once it had
				discovered the patent; or
									(iii)other evidence a
				court may find sufficient to establish such good faith belief.
									(C)The decision of
				the infringer not to present evidence of advice of counsel is not relevant to a
				determination of willful infringement under paragraph (2).
								(4)Limitation on
				pleadingBefore the date on
				which a court determines that the patent in suit is not invalid, is
				enforceable, and has been infringed by the infringer, a patentee may not plead
				and a court may not determine that an infringer has willfully infringed a
				patent. The court’s determination of an infringer’s willfulness shall be made
				without a jury.
							;
				and
				(3)in the third
			 undesignated paragraph, by striking The court and inserting
			 (c) Expert
			 Testimony.—The court.
				(b)Defense to
			 Infringement Based on Earlier InventorSection 273 of title 35,
			 United States Code, is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph
			 (1)—
						(i)by striking
			 of a method; and
						(ii)by striking
			 review period; and inserting review period;
			 and;
						(B)in paragraph
			 (2)(B), by striking the semicolon at the end and inserting a period; and
					(C)by striking
			 paragraphs (3) and (4);
					(2)in subsection
			 (b)—
					(A)in paragraph
			 (1)—
						(i)by striking
			 for a method; and
						(ii)by striking
			 at least 1 year before the effective filing date of such patent,
			 and and all that follows through the period and inserting and
			 commercially used, or made substantial preparations for commercial use of, the
			 subject matter before the effective filing date of the claimed
			 invention.;
						(B)in paragraph
			 (2)—
						(i)by striking
			 The sale or other disposition of a useful end result produced by a
			 patented method and inserting The sale or other disposition of
			 subject matter that qualifies for the defense set forth in this
			 section; and
						(ii)by striking
			 a defense under this section with respect to that useful end
			 result and inserting such defense; and
						(C)in paragraph
			 (3)—
						(i)by striking
			 subparagraph (A); and
						(ii)by redesignating
			 subparagraphs (B) and (C) as subparagraphs (A) and (B), respectively;
						(3)in paragraph (7),
			 by striking of the patent and inserting of the claimed
			 invention; and
				(4)by amending the
			 heading to read as follows:
					
						273.Special
				defenses to and exemptions from
				infringement
						.
				(c)Table of
			 SectionsThe item relating to section 273 in the table of
			 sections for chapter 28 is amended to read as follows:
				
					
						273. Special defenses to and exemptions
				from
				infringement.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to any civil
			 action commenced on or after the date of enactment of this Act.
			6.Post-grant
			 procedures and other quality enhancements
			(a)ReexaminationSection
			 303(a) is amended to read as follows:
				
					(a)Within 3 months after the owner of a patent
				files a request for reexamination under section 302, the Director shall
				determine whether a substantial new question of patentability affecting any
				claim of the patent concerned is raised by the request, with or without
				consideration of other patents or printed publications. On the Director’s own
				initiative, and at any time, the Director may determine whether a substantial
				new question of patentability is raised by patents and publications discovered
				by the Director, is cited under section 301, or is cited by any person other
				than the owner of the patent under section 302 or section 311. The existence of
				a substantial new question of patentability is not precluded by the fact that a
				patent or printed publication was previously cited by or to the Office or
				considered by the
				Office.
					.
			(b)ReexaminationSection
			 315(c) is amended by striking or could have raised.
			(c)Reexamination
			 prohibited after district court decisionSection 317(b) is
			 amended—
				(1)in the subsection
			 heading, by striking Final decision and inserting
			 District court
			 decision; and
				(2)by striking
			 Once a final decision has been entered and inserting Once
			 the judgment of the district court has been entered.
				(d)Effective
			 datesNotwithstanding any other provision of law, sections 311
			 through 318 of title 35, United States Code, as amended by this Act, shall
			 apply to any patent that issues before, on, or after the date of enactment of
			 this Act from an original application filed on any date.
			(e)Post-grant
			 opposition procedures
				(1)In
			 generalPart III is amended by adding at the end the following
			 new chapter:
					
						32Post-Grant Review
				Procedures
							
								Sec.
								321. Petition for post-grant
				  review.
								322. Timing and bases of
				  petition.
								323. Requirements of
				  petition.
								324. Prohibited
				  filings.
								325. Submission of additional
				  information; showing of sufficient grounds.
								326. Conduct of post-grant review
				  proceedings.
								327. Patent owner response.
								328. Proof and evidentiary
				  standards.
								329. Amendment of the
				  patent.
								330. Decision of the Board.
								331. Effect of decision.
								332. Relationship to other pending
				  proceedings.
								333. Effect of decisions rendered in
				  civil action on future post-grant review proceedings.
								334. Effect of final decision on future
				  proceedings.
								335. Appeal.
							
							321.Petition for
				post-grant reviewSubject to
				sections 322, 324, 332, and 333, a person who is not the patent owner may file
				with the Office a petition for cancellation seeking to institute a post-grant
				review proceeding to cancel as unpatentable any claim of a patent on any ground
				that could be raised under paragraph (2) or (3) of section 282(b) (relating to
				invalidity of the patent or any claim). The Director shall establish, by
				regulation, fees to be paid by the person requesting the proceeding, in such
				amounts as the Director determines to be reasonable.
							322.Timing and
				bases of petitionA post-grant
				proceeding may be instituted under this chapter pursuant to a cancellation
				petition filed under section 321 only if—
								(1)the petition is
				filed not later than 12 months after the grant of the patent or issuance of a
				reissue patent, as the case may be;
								(2)(A)the petitioner
				establishes a substantial reason to believe that the continued existence of the
				challenged claim in the petition causes or is likely to cause the petitioner
				significant economic harm; or
									(B)the petitioner has
				received notice from the patent holder alleging infringement by the petitioner
				of the patent; or
									(3)the patent owner consents in writing to the
				proceeding.
								323.Requirements of
				petitionA cancellation
				petition filed under section 321 may be considered only if—
								(1)the petition is
				accompanied by payment of the fee established by the Director under section
				321;
								(2)the petition
				identifies the cancellation petitioner; and
								(3)the petition sets
				forth in writing the basis for the cancellation, identifying each claim
				challenged and providing such information as the Director may require by
				regulation, and includes copies of patents and printed publications that the
				cancellation petitioner relies upon in support of the petition; and
								(4)the petitioner provides copies of those
				documents to the patent owner or, if applicable, the designated representative
				of the patent owner.
								324.Prohibited
				filingsA post-grant review
				proceeding may not be instituted under paragraph (1), (2), or (3) of section
				322 if the petition for cancellation requesting the proceeding identifies the
				same cancellation petitioner and the same patent as a previous petition for
				cancellation filed under the same paragraph of section 322.
							325.Submission of
				additional information; showing of sufficient groundsThe cancellation petitioner shall file such
				additional information with respect to the petition as the Director may
				require. The Director may not authorize a post-grant review proceeding to
				commence unless the Director determines that the information presented provides
				sufficient grounds to proceed.
							326.Conduct of
				post-grant review proceedings
								(a)In
				generalThe Director
				shall—
									(1)prescribe
				regulations, in accordance with section 2(b)(2), establishing and governing
				post-grant review proceedings under this chapter and their relationship to
				other proceedings under this title;
									(2)prescribe
				regulations setting forth the standards for showings of substantial reason to
				believe and significant economic harm under section 322(2) and sufficient
				grounds under section 325;
									(3)prescribe
				regulations establishing procedures for the submission of supplemental
				information after the petition for cancellation is filed; and
									(4)prescribe regulations setting forth
				procedures for discovery of relevant evidence, including that such discovery
				shall be limited to evidence directly related to factual assertions advanced by
				either party in the proceeding, and the procedures for obtaining such evidence
				shall be consistent with the purpose and nature of the proceeding.
									(b)Post-grant
				regulationsRegulations under subsection (a)(1)—
									(1)shall require that
				the final determination in a post-grant proceeding issue not later than one
				year after the date on which the post-grant review proceeding is instituted
				under this chapter, except that, for good cause shown, the Director may extend
				the 1-year period by not more than six months;
									(2)shall provide for
				discovery upon order of the Director;
									(3)shall prescribe
				sanctions for abuse of discovery, abuse of process, or any other improper use
				of the proceeding, such as to harass or to cause unnecessary delay or
				unnecessary increase in the cost of the proceeding;
									(4)may provide for
				protective orders governing the exchange and submission of confidential
				information; and
									(5)shall ensure that
				any information submitted by the patent owner in support of any amendment
				entered under section 328 is made available to the public as part of the
				prosecution history of the patent.
									(c)ConsiderationsIn
				prescribing regulations under this section, the Director shall consider the
				effect on the economy, the integrity of the patent system, and the efficient
				administration of the Office.
								(d)Conduct of
				proceedingThe Patent Trial and Appeal Board shall, in accordance
				with section 6(b), conduct each post-grant review proceeding authorized by the
				Director.
								327.Patent owner
				responseAfter a post-grant
				proceeding under this chapter has been instituted with respect to a patent, the
				patent owner shall have the right to file, within a time period set by the
				Director, a response to the cancellation petition. The patent owner shall file
				with the response, through affidavits or declarations, any additional factual
				evidence and expert opinions on which the patent owner relies in support of the
				response.
							328.Proof and
				evidentiary standards
								(a)In
				generalThe presumption of validity set forth in section 282
				shall not apply in a challenge to any patent claim under this chapter.
								(b)Burden of
				proofThe party advancing a proposition under this chapter shall
				have the burden of proving that proposition by a preponderance of the
				evidence.
								329.Amendment of
				the patent
								(a)In
				generalIn response to a challenge in a petition for
				cancellation, the patent owner may file 1 motion to amend the patent in 1 or
				more of the following ways:
									(1)Cancel any
				challenged patent claim.
									(2)For each
				challenged claim, propose a substitute claim.
									(3)Amend the patent
				drawings or otherwise amend the patent other than the claims.
									(b)Additional
				motionsAdditional motions to amend may be permitted only for
				good cause shown.
								(c)Scope of
				claimsAn amendment under this section may not enlarge the scope
				of the claims of the patent or introduce new matter.
								330.Decision of the
				BoardIf the post-grant review
				proceeding is instituted and not dismissed under this chapter, the Patent Trial
				and Appeal Board shall issue a final written decision with respect to the
				patentability of any patent claim challenged and any new claim added under
				section 329.
							331.Effect of
				decision
								(a)In
				generalIf the Patent Trial and Appeal Board issues a final
				decision under section 330 and the time for appeal has expired or any appeal
				proceeding has terminated, the Director shall issue and publish a certificate
				canceling any claim of the patent finally determined to be unpatentable and
				incorporating in the patent by operation of the certificate any new claim
				determined to be patentable.
								(b)New
				claimsAny new claim held to be patentable and incorporated into
				a patent in a post-grant review proceeding shall have the same effect as that
				specified in section 252 for reissued patents on the right of any person who
				made, purchased, offered to sell, or used within the United States, or imported
				into the United States, anything patented by such new claim, or who made
				substantial preparations therefore, prior to issuance of a certificate under
				subsection (a) of this section.
								332.Relationship to
				other pending proceedingsNotwithstanding subsection 135(a), sections
				251 and 252, and chapter 30, the Director may determine the manner in which any
				reexamination proceeding, reissue proceeding, interference proceeding
				(commenced before the effective date of the Patent Reform Act of 2007),
				derivation proceeding, or post-grant review proceeding, that is pending during
				a post-grant review proceeding, may proceed, including providing for stay,
				transfer, consolidation, or termination of any such proceeding.
							333.Effect of
				decisions rendered in civil action on future post-grant review
				proceedingsIf a final
				decision has been entered against a party in a civil action arising in whole or
				in part under section 1338 of title 28 establishing that the party has not
				sustained its burden of proving the invalidity of any patent claim—
								(1)that party to the
				civil action and the privies of that party may not thereafter request a
				post-grant review proceeding on that patent claim on the basis of any grounds,
				under the provisions of section 311, which that party or the privies of that
				party raised or had actual knowledge of; and
								(2)the Director may
				not thereafter maintain a post-grant review proceeding previously requested by
				that party or the privies of that party on the basis of such grounds.
								334.Effect of final
				decision on future proceedings
								(a)In
				generalIf a final decision under section 330 is favorable to the
				patentability of any original or new claim of the patent challenged by the
				cancellation petitioner, the cancellation petitioner may not thereafter, based
				on any ground which the cancellation petitioner raised during the post-grant
				review proceeding—
									(1)request or pursue
				a reexamination of such claim under chapter 31;
									(2)request or pursue
				a derivation proceeding with respect to such claim;
									(3)request or pursue
				a post-grant review proceeding under this chapter with respect to such claim;
				or
									(4)assert the
				invalidity of any such claim, in any civil action arising in whole or in part
				under section 1338 of title 28.
									(b)Extension of
				prohibitionIf the final decision is the result of a petition for
				cancellation filed on the basis of paragraph (2) of section 322, the
				prohibition under this section shall extend to any ground which the
				cancellation petitioner raised during the post-grant review proceeding.
								335.AppealA party dissatisfied with the final
				determination of the Patent Trial and Appeal Board in a post-grant proceeding
				under this chapter may appeal the determination under sections 141 through 144.
				Any party to the post-grant proceeding shall have the right to be a party to
				the
				appeal.
							.
				(f)Conforming
			 amendmentThe table of chapters for part III is amended by adding
			 at the end the following:
				
					
						32.Post-Grant Review
				  Proceedings321
					
					.
			(g)Regulations and
			 effective date
				(1)RegulationsThe Under Secretary of Commerce for
			 Intellectual Property and Director of the United States Patent and Trademark
			 Office (in this subsection referred to as the Director) shall,
			 not later than the date that is 1 year after the date of the enactment of this
			 Act, issue regulations to carry out chapter 32 of title 35, United States Code,
			 as added by subsection (e) of this section
				(2)ApplicabilityThe amendments made by subsection (e) shall
			 take effect on the date that is 1 year after the date of the enactment of this
			 Act and shall apply to patents issued before, on, or after that date, except
			 that, in the case of a patent issued before that date, a petition for
			 cancellation under section 321 of title 35, United States Code, may be filed
			 only if a circumstance described in paragraph (2), (3), or (4) of section 322
			 of title 35, United States Code, applies to the petition.
				(3)Pending
			 interferencesThe Director shall determine the procedures under
			 which interferences commenced before the effective date under paragraph (2) are
			 to proceed, including whether any such interference is to be dismissed without
			 prejudice to the filing of a cancellation petition for a post-grant opposition
			 proceeding under chapter 32 of title 35, United States Code, or is to proceed
			 as if this Act had not been enacted. The Director shall include such procedures
			 in regulations issued under paragraph (1).
				7.Definitions;
			 patent trial and appeal board
			(a)DefinitionsSection
			 100 (as amended by this Act) is further amended—
				(1)in subsection (e),
			 by striking or inter partes reexamination under section 311;
			 and
				(2)by adding at the
			 end the following:
					
						(k)The term
				cancellation petitioner means the real party in interest
				requesting cancellation of any claim of a patent under chapter 31 of this title
				and the privies of the real party in
				interest.
						.
				(b)Patent Trial and
			 Appeal boardSection 6 is amended to read as follows:
				
					6.Patent Trial and
				Appeal Board
						(a)Establishment
				and compositionThere shall be in the Office a Patent Trial and
				Appeal Board. The Director, the Deputy Director, the Commissioner for Patents,
				the Commissioner for Trademarks, and the administrative patent judges shall
				constitute the Patent Trial and Appeal Board. The administrative patent judges
				shall be persons of competent legal knowledge and scientific ability who are
				appointed by the Director. Any reference in any Federal law, Executive order,
				rule, regulation, or delegation of authority, or any document of or pertaining
				to the Board of Patent Appeals and Interferences is deemed to refer to the
				Patent Trial and Appeal Board.
						(b)DutiesThe
				Patent Trial and Appeal Board shall—
							(1)on written appeal
				of an applicant, review adverse decisions of examiners upon application for
				patents;
							(2)on written appeal
				of a patent owner, review adverse decisions of examiners upon patents in
				reexamination proceedings under chapter 30; and
							(3)determine priority
				and patentability of invention in derivation proceedings under subsection
				135(a); and
							(4)conduct post-grant
				opposition proceedings under chapter 32.
							Each appeal and derivation
				proceeding shall be heard by at least 3 members of the Patent Trial and Appeal
				Board, who shall be designated by the Director. Only the Patent Trial and
				Appeal Board may grant rehearings. The Director shall assign each post-grant
				review proceeding to a panel of 3 administrative patent judges. Once assigned,
				each such panel of administrative patent judges shall have the responsibilities
				under chapter 32 in connection with post-grant review
				proceedings..
			8.Study and report
			 on reexamination proceedingsThe Under Secretary of Commerce for
			 Intellectual Property and Director of the Patent and Trademark Office shall,
			 not later than 3 years after the date of the enactment of this Act—
			(1)conduct a study of
			 the effectiveness and efficiency of the different forms of proceedings
			 available under title 35, United States Code, for the reexamination of patents;
			 and
			(2)submit to the
			 Committees on the Judiciary of the House of Representatives and the Senate a
			 report on the results of the study, including any of the Director’s suggestions
			 for amending the law, and any other recommendations the Director has with
			 respect to patent reexamination proceedings.
			9.Submissions by
			 third parties and other quality enhancements
			(a)PublicationSection
			 122(b)(2) is amended—
				(1)by striking subparagraph (B); and
				(2)in subparagraph
			 (A)—
					(A)by striking
			 (A) An application and inserting An application;
			 and
					(B)by redesignating
			 clauses (i) through (iv) as subparagraphs (A) through (D), respectively.
					(b)Preissuance
			 submissions by third partiesSection 122 is amended by adding at the end
			 the following:
				
					(e)Preissuance
				submissions by third parties
						(1)In
				generalAny person may submit for consideration and inclusion in
				the record of a patent application, any patent, published patent application or
				other publication of potential relevance to the examination of the application,
				if such submission is made in writing before the earlier of—
							(A)the date a notice
				of allowance under section 151 is mailed in the application for patent;
				or
							(B)either—
								(i)6 months after the
				date on which the application for patent is published under section 122,
				or
								(ii)the date of the
				first rejection under section 132 of any claim by the examiner during the
				examination of the application for patent,
								whichever occurs later.(2)Other
				requirementsAny submission under paragraph (1) shall—
							(A)set forth a
				concise description of the asserted relevance of each submitted
				document;
							(B)be accompanied by
				such fee as the Director may prescribe; and
							(C)include a
				statement by the submitter affirming that the submission was made in compliance
				with this
				section.
							.
			10.Venue and
			 jurisdiction
			(a)Venue for patent
			 casesSection 1400 of title 28, United States Code, is amended by
			 striking subsection (b) and inserting the following:
				
					(b)Any civil action
				arising under any Act of Congress relating to patents, other than an action for
				declaratory judgment or an action seeking review of a decision of the Patent
				Trial and Appeal Board under chapter 13 of title 35, may be brought
				only—
						(1)in the judicial
				district where either party resides; or
						(2)in the judicial
				district where the defendant has committed acts of infringement and has a
				regular and established place of business.
						(c)Notwithstanding
				section 1391(c) of this title, for purposes of venue under subsection (b), a
				corporation shall be deemed to reside in the judicial district in which the
				corporation has its principal place of business or in the State in which the
				corporation is
				incorporated.
					.
			(b)Interlocutory
			 appealsSubsection (c)(2) of section 1292 of title 28, United
			 States Code, is amended by adding at the end the following:
				
					(3)of an appeal from
				an interlocutory order or decree determining construction of claims in a civil
				action for patent infringement under section 271 of title 35.
					Application for an appeal under
				paragraph (3) shall be made to the court within 10 days after entry of the
				order or decree, and proceedings in the district court under such paragraph
				shall be stayed during pendency of the
				appeal..
			11.Regulatory
			 authoritySection 3(a) is
			 amended by adding at the end the following:
			
				(5)Regulatory
				authorityIn addition to the
				authority conferred by other provisions of this title, the Director may
				promulgate such rules, regulations, and orders that the Director determines
				appropriate to carry out the provisions of this title or any other law
				applicable to the United States Patent and Trademark Office or that the
				Director determines necessary to govern the operation and organization of the
				Office.
				.
		12.Technical
			 amendments
			(a)Joint
			 inventionsSection 116 is amended—
				(1)in the first
			 paragraph, by striking When and inserting (a)
			 Joint
			 Inventions.—When;
				(2)in the second
			 paragraph, by striking If a joint inventor and inserting
			 (b) Omitted
			 Inventor.—If a joint inventor; and
				(3)in the third
			 paragraph, by striking Whenever and inserting (c)
			 Correction of Errors in
			 Application.—Whenever.
				(b)Filing of
			 application in foreign countrySection 184 is amended—
				(1)in the first
			 paragraph, by striking Except when and inserting (a)
			 Filing in Foreign
			 Country.—Except when;
				(2)in the second
			 paragraph, by striking The term and inserting (b)
			 Application.—The term; and
				(3)in the third
			 paragraph, by striking The scope and inserting (c)
			 Subsequent modifications,
			 amendments, and supplements.—The scope.
				(c)Reissue of
			 defective patentsSection 251 is amended—
				(1)in the first
			 paragraph, by striking Whenever and inserting (a)
			 In
			 general.—Whenever;
				(2)in the second
			 paragraph, by striking The Director and inserting (b)
			 Multiple reissued
			 patents.—The Director;
				(3)in the third
			 paragraph, by striking The provision and inserting (c)
			 Applicability of this
			 title.—The provisions; and
				(4)in the last
			 paragraph, by striking No reissued patent and inserting
			 (d) Reissue patent
			 enlarging scope of claims.—No reissued patent.
				(d)Effect of
			 reissueSection 253 is amended—
				(1)in the first
			 paragraph, by striking Whenever and inserting (a)
			 In
			 general.—Whenever; and
				(2)in the second
			 paragraph, by striking in like manner and inserting (b)
			 Additional disclaimer or
			 dedication.—In the manner set forth in subsection
			 (a),.
				(e)Correction of
			 named inventorSection 256 is amended—
				(1)in the first
			 paragraph, by striking Whenever and inserting (a)
			 Correction.—Whenever; and
				(2)in the second
			 paragraph, by striking The error and inserting (b)
			 Patent valid if error
			 corrected.—The error.
				(f)Presumption of
			 validitySection 282 is amended—
				(1)in the first
			 undesignated paragraph, by striking A patent and inserting
			 (a) In
			 general.—A patent;
				(2)in the second
			 undesignated paragraph, by striking The following and inserting
			 (b) Defenses.—The following; and
				(3)in the third
			 undesignated paragraph, by striking In actions and inserting
			 (c) Notice of actions;
			 actions during extension of patent term.—In
			 actions.
				13.Effective date;
			 rule of construction
			(a)Effective
			 dateExcept as otherwise
			 provided in this Act, the provisions of this Act shall take effect 12 months
			 after the date of the enactment of this Act and shall apply to any patent
			 issued on or after that effective date.
			(b)Continuity of
			 intent under the Create ActThe enactment of section 102(b)(3) of
			 title 35, United States Code, under section (3)(b) of this Act is done with the
			 same intent to promote joint research activities that was expressed, including
			 in the legislative history, through the enactment of the Cooperative Research
			 and Technology Enhancement Act of 2004 (Public Law 108–453; the CREATE
			 Act), the amendments of which are stricken by section 3(c) of this Act.
			 The United States Patent and Trademark Office shall administer section
			 102(b)(3) of title 35, United States Code, in a manner consistent with the
			 legislative history of the CREATE Act that was relevant to its administration
			 by the Patent and Trademark Office.
			
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Patent Reform Act of 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Right of the first inventor to
				file.
					Sec. 3. Inventor’s oath or
				declaration.
					Sec. 4. Right of the inventor to obtain
				damages.
					Sec. 5. Post-grant procedures and other quality
				enhancements.
					Sec. 6. Definitions; patent trial and appeal
				board.
					Sec. 7. Submissions by third parties and other
				quality enhancements.
					Sec. 8. Venue and jurisdiction.
					Sec. 9. Patent and trademark office regulatory
				authority.
					Sec. 10. Residency of Federal Circuit
				judges.
					Sec. 11. Applicant quality
				submissions.
					Sec. 12. Inequitable conduct.
					Sec. 13. Authority of the Director of the
				Patent and Trademark Office to accept late filings.
					Sec. 14. Limitation on damages and other
				remedies with respect to patents for methods in compliance with check imaging
				methods.
					Sec. 15. Patent and Trademark Office
				funding.
					Sec. 16. Technical amendments.
					Sec. 17. Effective date; rule of
				construction.
				
			2.Right of the first
			 inventor to file
			(a)DefinitionsSection
			 100 of title 35, United States Code, is amended by adding at the end the
			 following:
				
					(f)The term
				inventor means the individual or, if a joint invention, the
				individuals collectively who invented or discovered the subject matter of the
				invention.
					(g)The terms joint
				inventor and coinventor mean any 1 of the individuals who
				invented or discovered the subject matter of a joint invention.
					(h)The effective
				filing date of a claimed invention is—
						(1)the filing date of the
				patent or the application for patent containing the claim to the invention;
				or
						(2)if the patent or
				application for patent is entitled to a right of priority of any other
				application under section 119, 365(a), or 365(b) or to the benefit of an
				earlier filing date in the United States under section 120, 121, or 365(c), the
				filing date of the earliest such application in which the claimed invention is
				disclosed in the manner provided by the first paragraph of section 112.
						(i)The term claimed
				invention means the subject matter defined by a claim in a patent or an
				application for a patent.
					(j)The term joint
				invention means an invention resulting from the collaboration of
				inventive endeavors of 2 or more persons working toward the same end and
				producing an invention by their collective
				efforts.
					.
			(b)Conditions for
			 patentability
				(1)In
			 generalSection 102 of title 35, United States Code, is amended
			 to read as follows:
					
						102.Conditions for
				patentability; novelty
							(a)Novelty; Prior
				ArtA patent for a claimed invention may not be obtained
				if—
								(1)the claimed invention was
				patented, described in a printed publication, or in public use, on sale, or
				otherwise available to the public—
									(A)more than 1 year before
				the effective filing date of the claimed invention; or
									(B)1 year or less before the
				effective filing date of the claimed invention, other than through disclosures
				made by the inventor or a joint inventor or by others who obtained the subject
				matter disclosed directly or indirectly from the inventor or a joint inventor;
				or
									(2)the claimed invention was
				described in a patent issued under section 151, or in an application for patent
				published or deemed published under section 122(b), in which the patent or
				application, as the case may be, names another inventor and was effectively
				filed before the effective filing date of the claimed invention.
								(b)Exceptions
								(1)Prior Inventor
				Disclosure ExceptionSubject matter that would otherwise qualify
				as prior art based upon a disclosure under subparagraph (B) of subsection
				(a)(1) shall not be prior art to a claimed invention under that subparagraph if
				the subject matter had, before such disclosure, been publicly disclosed by the
				inventor or a joint inventor or others who obtained the subject matter
				disclosed directly or indirectly from the inventor or a joint inventor.
								(2)Derivation, prior
				disclosure, and common assignment exceptionsSubject matter that
				would otherwise qualify as prior art only under subsection (a)(2), after taking
				into account the exception under paragraph (1), shall not be prior art to a
				claimed invention if—
									(A)the subject matter was
				obtained directly or indirectly from the inventor or a joint inventor;
									(B)the subject matter had
				been publicly disclosed by the inventor or a joint inventor or others who
				obtained the subject matter disclosed, directly or indirectly, from the
				inventor or a joint inventor before the effective filing date of the
				application or patent set forth under subsection (a)(2); or
									(C)the subject matter and
				the claimed invention, not later than the effective filing date of the claimed
				invention, were owned by the same person or subject to an obligation of
				assignment to the same person.
									(3)Joint research
				agreement exception
									(A)In
				generalSubject matter and a claimed invention shall be deemed to
				have been owned by the same person or subject to an obligation of assignment to
				the same person in applying the provisions of paragraph (2) if—
										(i)the claimed invention was
				made by or on behalf of parties to a joint research agreement that was in
				effect on or before the effective filing date of the claimed invention;
										(ii)the claimed invention
				was made as a result of activities undertaken within the scope of the joint
				research agreement; and
										(iii)the application for
				patent for the claimed invention discloses or is amended to disclose the names
				of the parties to the joint research agreement.
										(B)For purposes of
				subparagraph (A), the term joint research agreement means a
				written contract, grant, or cooperative agreement entered into by 2 or more
				persons or entities for the performance of experimental, developmental, or
				research work in the field of the claimed invention.
									(4)Patents and published
				applications effectively filedA patent or application for patent
				is effectively filed under subsection (a)(2) with respect to any subject matter
				described in the patent or application—
									(A)as of the filing date of
				the patent or the application for patent; or
									(B)if the patent or
				application for patent is entitled to claim a right of priority under section
				119, 365(a), or 365(b) or to claim the benefit of an earlier filing date under
				section 120, 121, or 365(c), based upon 1 or more prior filed applications for
				patent, as of the filing date of the earliest such application that describes
				the subject
				matter.
									.
				(2)Conforming
			 amendmentThe item relating to section 102 in the table of
			 sections for chapter 10 of title 35, United States Code, is amended to read as
			 follows:
					
						
							102. Conditions for
				patentability;
				novelty.
						
						.
				(c)Conditions for
			 patentability; non-obvious subject matterSection 103 of title
			 35, United States Code, is amended to read as follows:
				
					103.Conditions for
				patentability; nonobvious subject matterA patent for a claimed invention may not be
				obtained though the claimed invention is not identically disclosed as set forth
				in section 102, if the differences between the claimed invention and the prior
				art are such that the claimed invention as a whole would have been obvious
				before the effective filing date of the claimed invention to a person having
				ordinary skill in the art to which the claimed invention pertains.
				Patentability shall not be negated by the manner in which the invention was
				made.
					. 
			(d)Repeal of requirements
			 for inventions made abroadSection 104 of title 35, United States
			 Code, and the item relating to that section in the table of sections for
			 chapter 10 of title 35, United States Code, are repealed.
			(e)Repeal of statutory
			 invention registration
				(1)In
			 generalSection 157 of title 35, United States Code, and the item
			 relating to that section in the table of sections for chapter 14 of title 35,
			 United States Code, are repealed.
				(2)Removal of cross
			 referencesSection 111(b)(8) of title 35, United States Code, is
			 amended by striking sections 115, 131, 135, and 157 and
			 inserting sections 131 and 135.
				(f)Earlier filing date for
			 inventor and joint inventorSection 120 of title 35, United
			 States Code, is amended by striking which is filed by an inventor or
			 inventors named and inserting which names an inventor or joint
			 inventor.
			(g)Conforming
			 amendments
				(1)Right of
			 prioritySection 172 of title 35, United States Code, is amended
			 by striking and the time specified in section 102(d).
				(2)Limitation on
			 remediesSection 287(c)(4) of title 35, United States Code, is
			 amended by striking the earliest effective filing date of which is prior
			 to and inserting which has an effective filing date
			 before.
				(3)International
			 application designating the United States: effectSection 363 of
			 title 35, United States Code, is amended by striking except as otherwise
			 provided in section 102(e) of this title.
				(4)Publication of
			 International application: effectSection 374 of title 35, United
			 States Code, is amended by striking sections 102(e) and 154(d)
			 and inserting section 154(d).
				(5)Patent issued on
			 international application: effectThe second sentence of section
			 375(a) of title 35, United States Code, is amended by striking Subject
			 to section 102(e) of this title, such and inserting
			 Such.
				(6)Limit on right of
			 prioritySection 119(a) of title 35, United States Code, is
			 amended by striking ; but no patent shall be granted and all
			 that follows through one year prior to such filing.
				(7)Inventions made with
			 Federal assistanceSection 202(c) of title 35, United States
			 Code, is amended—
					(A)in paragraph (2)—
						(i)by striking
			 publication, on sale, or public use, and all that follows
			 through obtained in the United States and inserting the
			 1-year period referred to in section 102(a) would end before the end of that
			 2-year period; and
						(ii)by striking the
			 statutory and inserting that 1-year; and
						(B)in paragraph (3), by
			 striking any statutory bar date that may occur under this title due to
			 publication, on sale, or public use and inserting the expiration
			 of the 1-year period referred to in section 102(a).
					(h)Repeal of interfering
			 patent remediesSection 291 of title 35, United States Code, and
			 the item relating to that section in the table of sections for chapter 29 of
			 title 35, United States Code, are repealed.
			(i)Action for claim to
			 patent on derived inventionSection 135(a) of title 35, United
			 States Code, is amended to read as follows:
				
					(a)Dispute over right to
				patent
						(1)Institution of
				derivation proceedingAn applicant may request initiation of a
				derivation proceeding to determine the right of the applicant to a patent by
				filing a request which sets forth with particularity the basis for finding that
				an earlier applicant derived the claimed invention from the applicant
				requesting the proceeding and, without authorization, filed an application
				claiming such invention. Any such request may only be made within 12 months
				after the date of first publication of an application containing a claim that
				is the same or is substantially the same as the claimed invention, must be made
				under oath, and must be supported by substantial evidence. Whenever the
				Director determines that patents or applications for patent naming different
				individuals as the inventor interfere with one another because of a dispute
				over the right to patent under section 101, the Director shall institute a
				derivation proceeding for the purpose of determining which applicant is
				entitled to a patent.
						(2)Determination by Patent
				Trial and Appeal BoardIn any proceeding under this subsection,
				the Patent Trial and Appeal Board—
							(A)shall determine the
				question of the right to patent;
							(B)in appropriate
				circumstances, may correct the naming of the inventor in any application or
				patent at issue; and
							(C)shall issue a final
				decision on the right to patent.
							(3)Derivation
				proceedingThe Board may defer action on a request to initiate a
				derivation proceeding until 3 months after the date on which the Director
				issues a patent to the applicant that filed the earlier application.
						(4)Effect of final
				decisionThe final decision of the Patent Trial and Appeal Board,
				if adverse to the claim of an applicant, shall constitute the final refusal by
				the United States Patent and Trademark Office on the claims involved. The
				Director may issue a patent to an applicant who is determined by the Patent
				Trial and Appeal Board to have the right to patent. The final decision of the
				Board, if adverse to a patentee, shall, if no appeal or other review of the
				decision has been or can be taken or had, constitute cancellation of the claims
				involved in the patent, and notice of such cancellation shall be endorsed on
				copies of the patent distributed after such cancellation by the United States
				Patent and Trademark
				Office.
						.
			(j)Elimination of
			 references to interferences(1)Sections 6, 41,
			 134, 141, 145, 146, 154, 305, and 314 of title 35, United States Code, are each
			 amended by striking Board of Patent Appeals and Interferences
			 each place it appears and inserting Patent Trial and Appeal
			 Board.
				(2)Sections 141, 146, and
			 154 of title 35, United States Code, are each amended—
					(A)by striking an
			 interference each place it appears and inserting a derivation
			 proceeding; and
					(B)by striking
			 interference each additional place it appears and inserting
			 derivation proceeding.
					(3)The section heading for section 134 of
			 title 35, United States Code, is amended to read as follows:
					
						134.Appeal to the Patent
				Trial and Appeal
				Board
						.
				(4)The section heading for section 135 of
			 title 35, United States Code, is amended to read as follows:
					
						135.Derivation
				proceedings
						.
				(5)The section heading for
			 section 146 of title 35, United States Code, is amended to read as
			 follows:
					
						146.Civil action in case
				of derivation
				proceeding
						.
				(6)Section 154(b)(1)(C) of
			 title 35, United States Code, is amended by striking interferences and
			 inserting derivation
			 proceedings.
				(7)The item relating to
			 section 6 in the table of sections for chapter 1 of title 35, United States
			 Code, is amended to read as follows:
					
						
							6. Patent Trial and Appeal
				Board.
						
						.
				(8)The items relating to
			 sections 134 and 135 in the table of sections for chapter 12 of title 35,
			 United States Code, are amended to read as follows:
					
						
							134. Appeal to the Patent Trial and Appeal
				Board.
							135. Derivation
				proceedings.
						
						.
				(9)The item relating to
			 section 146 in the table of sections for chapter 13 of title 35, United States
			 Code, is amended to read as follows:
					
						
							146. Civil action in case of derivation
				proceeding.
						
						.
				(10)Certain
			 appealsSection 1295(a)(4)(A) of title 28, United States Code, is
			 amended to read as follows:
					
						(A)the Patent Trial and
				Appeal Board of the United States Patent and Trademark Office with respect to
				patent applications, derivation proceedings, and post-grant review proceedings,
				at the instance of an applicant for a patent or any party to a patent
				interference (commenced before the effective date of the Patent Reform Act of
				2007), derivation proceeding, or post-grant review proceeding, and any such
				appeal shall waive any right of such applicant or party to proceed under
				section 145 or 146 of title
				35;
						.
				3.Inventor’s oath or
			 declaration
			(a)Inventor’s oath or
			 declaration
				(1)In
			 generalSection 115 of title 35, United States Code, is amended
			 to read as follows:
					
						115.Inventor’s oath or
				declaration
							(a)Naming the inventor;
				inventor’s oath or declarationAn application for patent that is
				filed under section 111(a), that commences the national stage under section
				363, or that is filed by an inventor for an invention for which an application
				has previously been filed under this title by that inventor shall include, or
				be amended to include, the name of the inventor of any claimed invention in the
				application. Except as otherwise provided in this section, an individual who is
				the inventor or a joint inventor of a claimed invention in an application for
				patent shall execute an oath or declaration in connection with the
				application.
							(b)Required
				statementsAn oath or declaration under subsection (a) shall
				contain statements that—
								(1)the application was made
				or was authorized to be made by the affiant or declarant; and
								(2)such individual believes
				himself or herself to be the original inventor or an original joint inventor of
				a claimed invention in the application.
								(c)Additional
				requirementsThe Director may specify additional information
				relating to the inventor and the invention that is required to be included in
				an oath or declaration under subsection (a).
							(d)Substitute
				statement
								(1)In
				generalIn lieu of executing an oath or declaration under
				subsection (a), the applicant for patent may provide a substitute statement
				under the circumstances described in paragraph (2) and such additional
				circumstances that the Director may specify by regulation.
								(2)Permitted
				circumstancesA substitute statement under paragraph (1) is
				permitted with respect to any individual who—
									(A)is unable to file the
				oath or declaration under subsection (a) because the individual—
										(i)is deceased;
										(ii)is under legal
				incapacity; or
										(iii)cannot be found or
				reached after diligent effort; or
										(B)is under an obligation to
				assign the invention but has refused to make the oath or declaration required
				under subsection (a).
									(3)ContentsA
				substitute statement under this subsection shall—
									(A)identify the individual
				with respect to whom the statement applies;
									(B)set forth the
				circumstances representing the permitted basis for the filing of the substitute
				statement in lieu of the oath or declaration under subsection (a); and
									(C)contain any additional
				information, including any showing, required by the Director.
									(e)Making required
				statements in assignment of recordAn individual who is under an
				obligation of assignment of an application for patent may include the required
				statements under subsections (b) and (c) in the assignment executed by the
				individual, in lieu of filing such statements separately.
							(f)Time for
				filingA notice of allowance under section 151 may be provided to
				an applicant for patent only if the applicant for patent has filed each
				required oath or declaration under subsection (a) or has filed a substitute
				statement under subsection (d) or recorded an assignment meeting the
				requirements of subsection (e).
							(g)Earlier-filed
				application containing required statements or substitute
				statementThe requirements under this section shall not apply to
				an individual with respect to an application for patent in which the individual
				is named as the inventor or a joint inventor and that claims the benefit under
				section 120 or 365(c) of the filing of an earlier-filed application, if—
								(1)an oath or declaration
				meeting the requirements of subsection (a) was executed by the individual and
				was filed in connection with the earlier-filed application;
								(2)a substitute statement
				meeting the requirements of subsection (d) was filed in the earlier filed
				application with respect to the individual; or
								(3)an assignment meeting the
				requirements of subsection (e) was executed with respect to the earlier-filed
				application by the individual and was recorded in connection with the
				earlier-filed application.
								(h)Supplemental and
				corrected statements; filing additional statements
								(1)In
				generalAny person making a statement required under this section
				may withdraw, replace, or otherwise correct the statement at any time. If a
				change is made in the naming of the inventor requiring the filing of 1 or more
				additional statements under this section, the Director shall establish
				regulations under which such additional statements may be filed.
								(2)Supplemental statements
				not requiredIf an individual has executed an oath or declaration
				under subsection (a) or an assignment meeting the requirements of subsection
				(e) with respect to an application for patent, the Director may not thereafter
				require that individual to make any additional oath, declaration, or other
				statement equivalent to those required by this section in connection with the
				application for patent or any patent issuing thereon.
								(3)Savings
				clauseNo patent shall be invalid or unenforceable based upon the
				failure to comply with a requirement under this section if the failure is
				remedied as provided under paragraph (1).
								(i)Acknowledgment of penaltiesAny declaration or statement filed pursuant
				to this section shall contain an acknowledgment that any willful false
				statement made in such declaration or statement is punishable under section
				1001 of title 18 by fine or imprisonment of not more than 5 years, or
				both.
							.
				(2)Relationship to
			 divisional applicationsSection 121 of title 35, United States
			 Code, is amended by striking If a divisional application and all
			 that follows through inventor..
				(3)Requirements for
			 nonprovisional applicationsSection 111(a) of title 35, United
			 States Code, is amended—
					(A)in paragraph (2)(C), by
			 striking by the applicant and inserting or
			 declaration;
					(B)in the heading for
			 paragraph (3), by striking and oath; and
					(C)by striking and
			 oath each place it appears.
					(4)Conforming
			 amendmentThe item relating to section 115 in the table of
			 sections for chapter 10 of title 35, United States Code, is amended to read as
			 follows:
					
						115. Inventor's oath or
				declaration..
					
				(b)Filing by other than
			 inventorSection 118 of title
			 35, United States Code, is amended to read as follows:
				
					118.Filing by other than
				inventorA person to whom the
				inventor has assigned or is under an obligation to assign the invention may
				make an application for patent. A person who otherwise shows sufficient
				proprietary interest in the matter may make an application for patent on behalf
				of and as agent for the inventor on proof of the pertinent facts and a showing
				that such action is appropriate to preserve the rights of the parties. If the
				Director grants a patent on an application filed under this section by a person
				other than the inventor, the patent shall be granted to the real party in
				interest and upon such notice to the inventor as the Director considers to be
				sufficient.
					.
			(c)SpecificationSection
			 112 of title 35, United States Code, is amended—
				(1)in the first
			 paragraph—
					(A)by striking The
			 specification and inserting (a)
			 In general.—The
			 specification; and
					(B)by striking of
			 carrying out his invention and inserting or joint inventor of
			 carrying out the invention; and
					(2)in the second
			 paragraph—
					(A)by striking The
			 specifications and inserting (b)
			 Conclusion.—The
			 specifications; and
					(B)by striking
			 applicant regards as his invention and inserting inventor
			 or a joint inventor regards as the invention;
					(3)in the third paragraph,
			 by striking A claim and inserting (c)
			 Form.—A
			 claim;
				(4)in the fourth paragraph,
			 by striking Subject to the following paragraph, and inserting
			 (d) Reference in
			 dependent forms.—Subject to subsection (e),;
				(5)in the fifth paragraph,
			 by striking A claim and inserting (e)
			 Reference in multiple dependent
			 form.—A claim; and
				(6)in the last paragraph, by
			 striking An element and inserting (f)
			 Element in claim for a
			 combination.—An element.
				4.Right of the inventor to
			 obtain damages
			(a)DamagesSection
			 284 of title 35, United States Code, is amended to read as follows:
				
					284.Damages
						(a)In
				generalUpon finding for the claimant the court shall award the
				claimant damages adequate to compensate for the infringement but in no event
				less than a reasonable royalty for the use made of the invention by the
				infringer, together with interest and costs as fixed by the court, subject to
				the provisions of this section.
						(b)Determination of
				damages; evidence considered; procedureThe court may receive
				expert testimony as an aid to the determination of damages or of what royalty
				would be reasonable under the circumstances. The admissibility of such
				testimony shall be governed by the rules of evidence governing expert
				testimony. When the damages are not found by a jury, the court shall assess
				them.
						(c)Standard for
				calculating reasonable royalty
							(1)In
				generalThe court shall determine, based on the facts of the case
				and after adducing any further evidence the court deems necessary, which of the
				following methods shall be used by the court or the jury in calculating a
				reasonable royalty pursuant to subsection (a). The court shall also identify
				the factors that are relevant to the determination of a reasonable royalty, and
				the court or jury, as the case may be, shall consider only those factors in
				making such determination.
								(A)Entire market
				valueUpon a showing to the satisfaction of the court that the
				claimed invention’s specific contribution over the prior art is the predominant
				basis for market demand for an infringing product or process, damages may be
				based upon the entire market value of that infringing product or
				process.
								(B)Established royalty
				based on marketplace licensingUpon a showing to the satisfaction
				of the court that the claimed invention has been the subject of a nonexclusive
				license for the use made of the invention by the infringer, to a number of
				persons sufficient to indicate a general marketplace recognition of the
				reasonableness of the licensing terms, if the license was secured prior to the
				filing of the case before the court, and the court determines that the
				infringer’s use is of substantially the same scope, volume, and benefit of the
				rights granted under such license, damages may be determined on the basis of
				the terms of such license. Upon a showing to the satisfaction of the court that
				the claimed invention has sufficiently similar noninfringing substitutes in the
				relevant market, which have themselves been the subject of such nonexclusive
				licenses, and the court determines that the infringer’s use is of substantially
				the same scope, volume, and benefit of the rights granted under such licenses,
				damages may be determined on the basis of the terms of such licenses.
								(C)Valuation
				calculationUpon a determination by the court that the showings
				required under subparagraphs (A) and (B) have not been made, the court shall
				conduct an analysis to ensure that a reasonable royalty is applied only to the
				portion of the economic value of the infringing product or process properly
				attributable to the claimed invention’s specific contribution over the prior
				art. In the case of a combination invention whose elements are present
				individually in the prior art, the contribution over the prior art may include
				the value of the additional function resulting from the combination, as well as
				the enhanced value, if any, of some or all of the prior art elements as part of
				the combination, if the patentee demonstrates that value.
								(2)Additional
				factorsWhere the court determines it to be appropriate in
				determining a reasonable royalty under paragraph (1), the court may also
				consider, or direct the jury to consider, any other relevant factors under
				applicable law.
							(d)Inapplicability to
				other damages analysisThe methods for calculating a reasonable
				royalty described in subsection (c) shall have no application to the
				calculation of an award of damages that does not necessitate the determination
				of a reasonable royalty as a basis for monetary relief sought by the
				claimant
						(e)Willful infringement
				
							(1)Increased
				damagesA court that has determined that an infringer has
				willfully infringed a patent or patents may increase damages up to 3 times the
				amount of the damages found or assessed under subsection (a), except that
				increased damages under this paragraph shall not apply to provisional rights
				under section 154(d).
							(2)Permitted grounds for
				willfulnessA court may find that an infringer has willfully
				infringed a patent only if the patent owner presents clear and convincing
				evidence that—
								(A)after receiving written
				notice from the patentee—
									(i)alleging acts of
				infringement in a manner sufficient to give the infringer an objectively
				reasonable apprehension of suit on such patent, and
									(ii)identifying with
				particularity each claim of the patent, each product or process that the patent
				owner alleges infringes the patent, and the relationship of such product or
				process to such claim,
									the infringer, after a reasonable
				opportunity to investigate, thereafter performed 1 or more of the alleged acts
				of infringement;(B)the infringer
				intentionally copied the patented invention with knowledge that it was
				patented; or
								(C)after having been found
				by a court to have infringed that patent, the infringer engaged in conduct that
				was not colorably different from the conduct previously found to have infringed
				the patent, and which resulted in a separate finding of infringement of the
				same patent.
								(3)Limitations on
				willfulness
								(A)In
				generalA court may not find that an infringer has willfully
				infringed a patent under paragraph (2) for any period of time during which the
				infringer had an informed good faith belief that the patent was invalid or
				unenforceable, or would not be infringed by the conduct later shown to
				constitute infringement of the patent.
								(B)Good faith
				establishedAn informed good faith belief within the meaning of
				subparagraph (A) may be established by—
									(i)reasonable reliance on
				advice of counsel;
									(ii)evidence that the
				infringer sought to modify its conduct to avoid infringement once it had
				discovered the patent; or
									(iii)other evidence a court
				may find sufficient to establish such good faith belief.
									(C)Relevance of not
				presenting certain evidenceThe decision of the infringer not to
				present evidence of advice of counsel is not relevant to a determination of
				willful infringement under paragraph (2).
								(4)Limitation on
				pleadingBefore the date on
				which a court determines that the patent in suit is not invalid, is
				enforceable, and has been infringed by the infringer, a patentee may not plead
				and a court may not determine that an infringer has willfully infringed a
				patent. The court’s determination of an infringer’s willfulness shall be made
				without a
				jury.
							.
			(b)Report to congressional
			 committees
				(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Director shall report to the Committee on the Judiciary of the
			 Senate and the Committee on the Judiciary of the House of Representatives, the
			 findings and recommendations of the Director on the operation of prior user
			 rights in selected countries in the industrialized world. The report shall
			 include the following:
					(A)A comparison between
			 patent laws of the United States and the laws of other industrialized
			 countries, including the European Union, Japan, Canada, and Australia.
					(B)An analysis of the effect
			 of prior user rights on innovation rates in the selected countries.
					(C)An analysis of the
			 correlation, if any, between prior user rights and start-up enterprises and the
			 ability to attract venture capital to start new companies.
					(D)An analysis of the effect
			 of prior user rights, if any, on small businesses, universities, and individual
			 inventors.
					(E)An analysis of legal and
			 constitutional issues, if any, that arise from placing trade secret law in
			 patent law.
					(2)Consultation with other
			 agenciesIn preparing the report required under paragraph (1),
			 the Director shall consult with the Secretary of State and the Attorney
			 General.
				(c)Limitation on Damages
			 and other remedies; marking and noticeSection 287(a) of title
			 35, United States Code, is amended to read as follows:
				
					(a)(1)Patentees, and persons
				making, offering for sale, or selling within the United States any patented
				article for or under them, or importing any patented article into the United
				States, may give notice to the public that the same is patented, either by
				fixing thereon the word patent or the abbreviation
				pat., together with the number of the patent, or when, from the
				character of the article, this cannot be done, by fixing to it, or to the
				package wherein 1 or more of them is contained, a label containing a like
				notice. In the event of failure so to mark, no damages shall be recovered by
				the patentee in any action for infringement, except on proof that the infringer
				was notified of the infringement and continued to infringe thereafter, in which
				event damages may be recovered only for infringement occurring after such
				notice. Filing of an action for infringement shall constitute such
				notice.
						(2)In the case of a patented
				invention not covered under paragraph (1), no recovery shall be had for any
				infringement committed more than 2 years prior to the filing of the complaint
				or counterclaim for infringement in the action, except upon proof that the
				infringer was notified of the infringement by the patentee. Upon such proof,
				the patentee may recover damages for infringement for up to 2 years prior to
				such notice, as well as for infringement after such notice. In no event may
				damages be recovered for more than 6 years prior to the filing of the complaint
				or counterclaim for infringement in the
				action.
						.
			(d)Defense to infringement
			 based on earlier inventorSection 273(b)(6) of title 35, United
			 States Code, is amended to read as follows:
				
					(6)Personal
				defenseThe defense under this section may be asserted only by
				the person who performed or caused the performance of the acts necessary to
				establish the defense as well as any other entity that controls, is controlled
				by, or is under common control with such person and, except for any transfer to
				the patent owner, the right to assert the defense shall not be licensed or
				assigned or transferred to another person except as an ancillary and
				subordinate part of a good faith assignment or transfer for other reasons of
				the entire enterprise or line of business to which the defense relates.
				Notwithstanding the preceding sentence, any person may, on its own behalf,
				assert a defense based on the exhaustion of rights provided under paragraph
				(3), including any necessary elements
				thereof.
					.
			(e)Effective
			 dateThe amendments made by this section shall apply to any civil
			 action commenced on or after the date of enactment of this Act.
			5.Post-grant procedures
			 and other quality enhancements
			(a)ReexaminationSection
			 303(a) of title 35, United States Code, is amended to read as follows:
				
					(a)Within 3 months after the owner of a patent
				files a request for reexamination under section 302, the Director shall
				determine whether a substantial new question of patentability affecting any
				claim of the patent concerned is raised by the request, with or without
				consideration of other patents or printed publications. On the Director’s own
				initiative, and at any time, the Director may determine whether a substantial
				new question of patentability is raised by patents and publications discovered
				by the Director, is cited under section 301, or is cited by any person other
				than the owner of the patent under section 302 or section 311. The existence of
				a substantial new question of patentability is not precluded by the fact that a
				patent or printed publication was previously cited by or to the Office or
				considered by the
				Office.
					.
			(b)Repeal of optional
			 inter partes reexamination procedures
				(1)In
			 generalSections 311, 312, 313, 314, 315, 316, 317, and 318 of
			 title 35, United States Code, and the items relating to those sections in the
			 table of sections, are repealed.
				(2)Effective
			 dateNotwithstanding paragraph (1), the provisions of sections
			 311, 312, 313, 314, 315, 316, 317, and 318 of title 35, United States Code,
			 shall continue to apply to any inter partes reexamination determination request
			 filed on or before the date of enactment of this Act.
				(c)Post-grant opposition
			 procedures
				(1)In
			 generalPart III of title 35, United States Code, is amended by
			 adding at the end the following new chapter:
					
						32Post-grant review
				procedures
							
								Sec. 
								321. Petition for post-grant
				  review.
								322. Timing and bases of petition.
								323. Requirements of petition.
								324. Publication and public availability of
				  petition.
								325. Prohibited filings.
								326. Submission of additional
				  information.
								327. Institution of post-grant review
				  proceedings.
								328. Consolidation of proceedings and
				  joinder.
								329. Conduct of post-grant review
				  proceedings.
								330. Patent owner response.
								331. Proof and evidentiary
				  standards.
								332. Amendment of the patent.
								333. Settlement.
								334. Decision of the board.
								335. Effect of decision.
								336. Relationship to other pending
				  proceedings.
								337. Effect of decisions rendered in civil
				  action on future post-grant review proceedings.
								338. Effect of final decision on future
				  proceedings.
								339. Appeal.
							
							321.Petition for
				post-grant reviewSubject to
				sections 322, 324, 332, and 333 of this chapter, a person who is not the patent
				owner may file with the Office a petition seeking to institute a post-grant
				review proceeding to cancel as unpatentable any claim of a patent on any ground
				that could be raised under paragraph (2) or (3) of section 282(b) (relating to
				invalidity of the patent or any claim). The Director shall establish, by
				regulation, fees to be paid by the person requesting the proceeding, in such
				amounts as the Director determines to be reasonable, considering the aggregate
				costs of the post-grant review proceeding and the status of the
				petitioner.
							322.Timing and bases of
				petitionA post-grant
				proceeding may be instituted under this chapter pursuant to a petition filed
				under section 321 only if—
								(1)the petition is filed not
				later than 12 months after the grant of the patent or issuance of a reissue
				patent, as the case may be;
								(2)(A)the petitioner
				establishes in the petition a substantial reason to believe that the continued
				existence of the challenged claim in the petition causes or is likely to cause
				the petitioner significant economic harm; and
									(B)the petitioner files a
				petition not later than 12 months after receiving notice, explicitly or
				implicitly, that the patent holder alleges infringement; or
									(3)the patent owner consents
				in writing to the proceeding.
								323.Requirements of
				petitionA petition filed
				under section 321 may be considered only if—
								(1)the petition is
				accompanied by payment of the fee established by the Director under section
				321;
								(2)the petition identifies
				any real parties in interest;
								(3)the petition identifies,
				in writing and with particularity, each claim challenged, the grounds on which
				the challenge to each claim is based, and the evidence that supports the
				grounds for each challenged claim, including—
									(A)copies of patents and
				printed publications that the petitioner relies upon in support of the
				petition; and
									(B)affidavits or
				declarations of supporting evidence and opinions, if the petitioner relies on
				other factual evidence or on expert opinions;
									(4)the petition provides
				such information as the Director may require by regulation; and
								(5)the petitioner provides
				copies of any of the documents required under paragraphs (3) and (4) to the
				patent owner or, if applicable, the designated representative of the patent
				owner.
								324.Publication and public
				availability of petition
								(a)In
				generalAs soon as practicable after the receipt of a petition
				under section 321, the Director shall—
									(1)publish the petition in
				the Federal Register; and
									(2)make that petition
				available on the website of the United States Patent and Trademark
				Office.
									(b)Public
				availabilityThe file of any proceeding under this chapter shall
				be made available to the public except that any petition or document filed with
				the intent to be sealed shall be accompanied by a motion to seal. Such petition
				or document shall be treated as sealed, pending the outcome of the ruling on
				the motion. Failure to file a motion to seal will result in the pleading being
				placed in the public record.
								325. Prohibited
				filings
								(a)In
				generalA post-grant review proceeding may not be instituted
				under paragraph (1), (2), or (3) of section 322 if the petition requesting the
				proceeding identifies the same petitioner or real party in interest and the
				same patent as a previous petition filed under any paragraph of section
				322.
								(b)Previously filed civil
				actionsA post-grant review proceeding may not be instituted or
				maintained under paragraph (1) or (2) of section 322 if the petitioner or real
				party in interest has instituted a civil action challenging the validity of a
				claim of the patent.
								326.Submission of
				additional informationA
				petitioner under this chapter shall file such additional information with
				respect to the petition as the Director may require by regulation.
							327. Institution of
				post-grant review proceedings
								(a)In
				generalThe Director may not authorize a post-grant review
				proceeding to commence unless the Director determines that the information
				presented in the petition raises a substantial new question of patentability
				for at least 1 of the challenged claims. The Director shall determine whether
				to authorize a post-grant proceeding within 90 days after receiving a
				petition.
								(b)NotificationThe
				Director shall notify the petitioner and patent owner, in writing, of the
				Director's determination under subsection (a). The Director shall publish each
				notice of institution of a post-grant review proceeding in the Federal Register
				and make such notice available on the website of the United States Patent and
				Trademark Office. Such notice shall list the date on which the proceeding shall
				commence.
								(c)Determination not
				appealableThe determination by the Director regarding whether to
				authorize a post-grant review proceeding under subsection (a) shall not be
				appealable.
								(d)Assignment of the
				proceeding to a panelUpon a determination of the Director to
				commence a post-grant review proceeding, the Director shall assign the
				proceeding to a panel of 3 administrative patent judges from the Patent Trial
				and Appeal Board.
								328.Consolidation of
				proceedings and joinder
								(a)Consolidation of
				post-grant proceedingsIf more than 1 petition is submitted under
				section 322(1) against the same patent and the Director determines that each
				raises a substantial new question of patentability warranting the commencement
				of a post-grant review proceeding under section 327, the Director may
				consolidate such proceedings into a single post-grant review proceeding.
								(b)JoinderIf
				the Director commences a post-grant review proceeding on the basis of a
				petition filed under section 322(2), any person who files in compliance with
				section 322(2)(A) a petition that the Director finds sufficient to proceed
				under section 327 may be joined at the discretion of the Director, and such
				person shall participate in such post-grant review proceeding.
								329. Conduct of post-grant
				review proceedings
								(a)In
				generalThe Director shall prescribe regulations—
									(1)in accordance with
				section 2(b)(2), establishing and governing post-grant review proceedings under
				this chapter and their relationship to other proceedings under this
				title;
									(2)for setting forth the
				standards for showings of substantial reason to believe and significant
				economic harm under section 322(2) and substantial new question of
				patentability under section 327(a);
									(3)providing for the
				publication in the Federal Register all requests for the institution of
				post-grant proceedings;
									(4)establishing procedures
				for the submission of supplemental information after the petition is filed;
				and
									(5)setting forth procedures
				for discovery of relevant evidence, including that such discovery shall be
				limited to evidence directly related to factual assertions advanced by either
				party in the proceeding.
									(b)Post-grant review
				regulationsRegulations under subsection (a)(1) shall—
									(1)require that the final
				determination in a post-grant review proceeding issue not later than 1 year
				after the date on which the Director notices the institution of a post-grant
				proceeding under this chapter, except that, for good cause shown, the Director
				may extend the 1-year period by not more than 6 months;
									(2)provide for discovery
				upon order of the Director, as required in the interests of justice;
									(3)prescribe sanctions for
				abuse of discovery, abuse of process, or any other improper use of the
				proceeding, such as to harass or to cause unnecessary delay or unnecessary
				increase in the cost of the proceeding;
									(4)provide for protective
				orders governing the exchange and submission of confidential information;
				and
									(5)ensure that any
				information submitted by the patent owner in support of any amendment entered
				under section 332 is made available to the public as part of the prosecution
				history of the patent.
									(c)ConsiderationsIn
				prescribing regulations under this section, the Director shall consider the
				effect on the economy, the integrity of the patent system, and the efficient
				administration of the Office.
								(d)Conduct of
				proceedingThe Patent Trial and Appeal Board shall, in accordance
				with section 6(b), conduct each proceeding authorized by the Director.
								330. Patent owner
				responseAfter a post-grant
				review proceeding under this chapter has been instituted with respect to a
				patent, the patent owner shall have the right to file, within a time period set
				by the Director, a response to the petition. The patent owner shall file with
				the response, through affidavits or declarations, any additional factual
				evidence and expert opinions on which the patent owner relies in support of the
				response.
							331. Proof and evidentiary
				standards
								(a)In
				generalThe presumption of validity set forth in section 282 of
				this title shall not apply to challenges brought under section 322(1) but shall
				apply in a challenge brought under paragraph (2) or (3) of section 322 to any
				patent claim under this chapter.
								(b)Burden of
				proofThe petitioner under section 322(1) shall have the burden
				of proving a proposition of invalidity by a preponderance of the evidence. For
				petitions filed under paragraphs (2) or (3) of section 322, the existence,
				authentication, availability, and scope of any evidence offered to establish
				invalidity shall be established by clear and convincing evidence. If such
				predicate facts are so established, invalidity shall be proven only if the
				persuasive force of such facts demonstrates invalidity by a preponderance of
				the evidence.
								332. Amendment of the
				patent
								(a)In
				generalDuring a post-grant review proceeding, the patent owner
				may file 1 motion to amend the patent in 1 or more of the following
				ways:
									(1)Cancel any challenged
				patent claim.
									(2)For each challenged
				claim, propose a substitute claim.
									(3)Amend the patent drawings
				or otherwise amend the patent other than the claims.
									(b)Additional
				motionsAdditional motions to amend may be permitted only for
				good cause shown.
								(c)Scope of
				claimsAn amendment under this section may not enlarge the scope
				of the claims of the patent or introduce new matter.
								333. Settlement
								(a)In
				generalA post-grant review proceeding under this chapter shall
				be terminated with respect to any petitioner upon the joint request of the
				petitioner and the patent owner, unless the Office has decided the matter
				before the request for termination is filed. If the post-grant review
				proceeding is terminated with respect to a petitioner under this section, no
				estoppel under this chapter shall apply to that petitioner. If no petitioner
				remains in the post-grant review proceeding, the Office shall terminate the
				post-grant review proceeding.
								(b)Agreements in
				writingAny agreement or understanding between the patent owner
				and a petitioner, including any collateral agreements referred to in such
				agreement or understanding, made in connection with, or in contemplation of,
				the termination of a post-grant review proceeding under this section shall be
				in writing and a true copy of such agreement or understanding shall be filed in
				the United States Patent and Trademark Office before the termination of the
				post-grant review proceeding as between the parties to the agreement or
				understanding. If any party filing such agreement or understanding so requests,
				the copy shall be kept separate from the file of the post-grant review
				proceeding, and made available only to Federal Government agencies upon written
				request, or to any other person on a showing of good cause.
								334.Decision of the
				boardIf the post-grant review
				proceeding is instituted and not dismissed under this chapter, the Patent Trial
				and Appeal Board shall issue a final written decision with respect to the
				patentability of any patent claim challenged and any new claim added under
				section 332.
							335. Effect of
				decisionIf the Patent Trial
				and Appeal Board issues a final decision under section 334 and the time for
				appeal has expired or any appeal proceeding has terminated, the Director shall
				issue and publish a certificate canceling any claim of the patent finally
				determined to be unpatentable and incorporating in the patent by operation of
				the certificate any new claim determined to be patentable.
							336.Relationship to other
				pending proceedingsNotwithstanding section 135(a), 251, and
				252, and chapter 30, the Director may determine the manner in which any ex
				parte reexamination proceeding, reissue proceeding, interference proceeding
				(commenced before the effective date of the Patent Reform Act of 2007),
				derivation proceeding, or post-grant review proceeding, that is pending during
				a post-grant review proceeding, may proceed, including providing for stay,
				transfer, consolidation, or termination of any such proceeding.
							337.Effect of decisions
				rendered in civil action on future post-grant review proceedingsIf a final decision has been entered against
				a party in a civil action arising in whole or in part under section 1338 of
				title 28 establishing that the party has not sustained its burden of proving
				the invalidity of any patent claim—
								(1)that party to the civil
				action and the privies of that party may not thereafter request a post-grant
				review proceeding on that patent claim on the basis of any grounds under
				section 322; and
								(2)the Director may not
				thereafter maintain a post-grant review proceeding previously requested by that
				party or the real parties in interest of that party.
								338.Effect of final
				decision on future proceedings
								(a)In
				generalIf a final decision under section 334 is favorable to the
				patentability of any original or new claim of the patent challenged by the
				petitioner, the petitioner may not thereafter, based on any ground which the
				petitioner raised during the post-grant review proceeding—
									(1)request or pursue a
				derivation proceeding with respect to such claim; or
									(2)assert the invalidity of
				any such claim in any civil action arising in whole or in part under section
				1338 of title 28.
									(b)Extension of
				prohibitionIf the final decision is the result of a petition
				filed on the basis of section 322(2), the prohibition under this section shall
				extend to any ground which the petitioner raised during the post-grant review
				proceeding.
								339. AppealA party dissatisfied with the final
				determination of the Patent Trial and Appeal Board in a post-grant proceeding
				under this chapter may appeal the determination under sections 141 through 144.
				Any party to the post-grant proceeding shall have the right to be a party to
				the
				appeal.
							.
				(d)Technical and
			 conforming amendmentThe table of chapters for part III of title
			 35, United States Code, is amended by adding at the end the following:
				
					
						32. Post-Grant Review
				  Proceedings321
					
					.
			(e)Regulations and
			 effective date
				(1)RegulationsThe
			 Under Secretary of Commerce for Intellectual Property and the Director of the
			 United States Patent and Trademark Office (in this subsection referred to as
			 the Director) shall, not later than the date that is 1 year
			 after the date of the enactment of this Act, issue regulations to carry out
			 chapter 32 of title 35, United States Code, as added by subsection (c) of this
			 section.
				(2)ApplicabilityThe
			 amendments made by subsection (c) shall take effect on the date that is 1 year
			 after the date of the enactment of this Act and shall apply to patents issued
			 on or after that date, except that, in the case of a patent issued before the
			 effective date of this Act on an application filed between November 29, 1999
			 and the effective date of this Act, a petition for post-grant review under
			 section 321 of title 35, United States Code, may only be filed under paragraph
			 (2) or (3) of section 322 of title 35, United States Code.
				(3)Pending
			 interferencesThe Director shall determine the procedures under
			 which interferences commenced before the effective date under paragraph (2) are
			 to proceed, including whether any such interference is to be dismissed without
			 prejudice to the filing of a petition for a post-grant review proceeding under
			 chapter 32 of title 35, United States Code, or is to proceed as if this Act had
			 not been enacted. The Director shall include such procedures in regulations
			 issued under paragraph (1).
				6.Definitions; patent
			 trial and appeal board
			(a)DefinitionsSection
			 100 of title 35, United States Code, (as amended by section 2 of this Act) is
			 further amended—
				(1)in subsection (e), by
			 striking or inter partes reexamination under section 311;
			 and
				(2)by adding at the end the
			 following:
					
						(k)The term
				cancellation petitioner means the real party in interest
				requesting cancellation of any claim of a patent under chapter 31 of this title
				and the privies of the real party in
				interest.
						.
				(b)Patent Trial and Appeal
			 boardSection 6 of title 35, United States Code, is amended to
			 read as follows:
				
					6.Patent Trial and Appeal
				Board
						(a)Establishment and
				compositionThere shall be in the Office a Patent Trial and
				Appeal Board. The Director, the Deputy Director, the Commissioner for Patents,
				the Commissioner for Trademarks, and the administrative patent judges shall
				constitute the Patent Trial and Appeal Board. The administrative patent judges
				shall be persons of competent legal knowledge and scientific ability who are
				appointed by the Director. Any reference in any Federal law, Executive order,
				rule, regulation, or delegation of authority, or any document of or pertaining
				to the Board of Patent Appeals and Interferences is deemed to refer to the
				Patent Trial and Appeal Board.
						(b)DutiesThe
				Patent Trial and Appeal Board shall—
							(1)on written appeal of an
				applicant, review adverse decisions of examiners upon application for
				patents;
							(2)on written appeal of a
				patent owner, review adverse decisions of examiners upon patents in
				reexamination proceedings under chapter 30;
							(3)determine priority and
				patentability of invention in derivation proceedings under subsection 135(a);
				and
							(4)conduct post-grant
				opposition proceedings under chapter 32.
							Each
				appeal and derivation proceeding shall be heard by at least 3 members of the
				Patent Trial and Appeal Board, who shall be designated by the Director. Only
				the Patent Trial and Appeal Board may grant rehearings. The Director shall
				assign each post-grant review proceeding to a panel of 3 administrative patent
				judges. Once assigned, each such panel of administrative patent judges shall
				have the responsibilities under chapter 32 in connection with post-grant review
				proceedings..
			7.Submissions by third
			 parties and other quality enhancements
			(a)PublicationSection
			 122(b)(2) of title 35, United States Code, is amended—
				(1)by striking subparagraph (B); and
				(2)in subparagraph
			 (A)—
					(A)by striking (A) An
			 application and inserting An application; and
					(B)by redesignating clauses
			 (i) through (iv) as subparagraphs (A) through (D), respectively.
					(b)Preissuance submissions
			 by third partiesSection 122
			 of title 35, United States Code, is amended by adding at the end the
			 following:
				
					(e)Preissuance submissions
				by third parties
						(1)In
				generalAny person may submit for consideration and inclusion in
				the record of a patent application, any patent, published patent application,
				or other publication of potential relevance to the examination of the
				application, if such submission is made in writing before the earlier
				of—
							(A)the date a notice of
				allowance under section 151 is mailed in the application for patent; or
							(B)either—
								(i)6 months after the date
				on which the application for patent is published under section 122, or
								(ii)the date of the first
				rejection under section 132 of any claim by the examiner during the examination
				of the application for patent,
								whichever occurs later.(2)Other
				requirementsAny submission under paragraph (1) shall—
							(A)set forth a concise
				description of the asserted relevance of each submitted document;
							(B)be accompanied by such
				fee as the Director may prescribe; and
							(C)include a statement by
				the person making such submission affirming that the submission was made in
				compliance with this
				section.
							.
			8.Venue and
			 jurisdiction
			(a)Venue for patent
			 casesSection 1400 of title 28, United States Code, is amended by
			 striking subsection (b) and inserting the following:
				
					(b)Notwithstanding section
				1391 of this title, in any civil action arising under any Act of Congress
				relating to patents, a party shall not manufacture venue by assignment,
				incorporation, or otherwise to invoke the venue of a specific district
				court.
					(c)Notwithstanding section
				1391 of this title, any civil action for patent infringement or any action for
				declaratory judgment may be brought only in a judicial district—
						(1)where the defendant has
				its principal place of business or in the location or place in which the
				defendant is incorporated or formed, or, for foreign corporations with a United
				States subsidiary, where the defendant's primary United States subsidiary has
				its principal place of business or is incorporated or formed;
						(2)where the defendant has
				committed substantial acts of infringement and has a regular and established
				physical facility that the defendant controls and that constitutes a
				substantial portion of the operations of the defendant;
						(3)where the primary
				plaintiff resides, if the primary plaintiff in the action is—
							(A)an institution of higher
				education as defined under section 101(a) of the Higher Education Act of 1965
				(20 U.S.C. 1001(a)); or
							(B)a nonprofit organization
				that—
								(i)qualifies for treatment
				under section 501(c)(3) of the Internal Revenue Code (26 U.S.C.
				501(c)(3));
								(ii)is exempt from taxation
				under section 501(a) of such Code; and
								(iii)serves as the patent
				and licensing organization for an institution of higher education as defined
				under section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a));
				or
								(4)where the plaintiff
				resides, if the sole plaintiff in the action is an individual inventor who is a
				natural person and who qualifies at the time such action is filed as a
				micro-entity pursuant to section 123 of title 35.
						(d)If a plaintiff brings a
				civil action for patent infringement or declaratory judgment relief under
				subsection (c), then the defendant may request the district court to transfer
				that action to another district or division where, in the court’s
				determination—
						(1)any of the parties has
				substantial evidence or witnesses that otherwise would present considerable
				evidentiary burdens to the defendant if such transfer were not granted;
						(2)such transfer would not
				cause undue hardship to the plaintiff; and
						(3)venue would be otherwise
				appropriate under section 1391 of this
				title.
						.
			(b)Interlocutory
			 appealsSubsection (c)(2) of section 1292 of title 28, United
			 States Code, is amended by adding at the end the following:
				
					(3)of an appeal from an
				interlocutory order or decree determining construction of claims in a civil
				action for patent infringement under section 271 of title 35.
						Application for an appeal under paragraph
				(3) shall be made to the court within 10 days after entry of the order or
				decree. The district court shall have discretion whether to approve the
				application and, if so, whether to stay proceedings in the district court
				during the pendency of such
				appeal..
			(c)Technical amendments
			 relating to venueSections 32, 145, 146, 154(b)(4)(A), and 293 of
			 title 35, United States Code, and section 1071(b)(4) of an Act to provide for
			 the registration and protection of trademarks used in commerce, to carry out
			 the provisions of certain international conventions, and for other purposes,
			 approved July 5, 1946 (15 U.S.C. 1051 et seq.) (commonly referred to as the
			 Trademark Act of 1946 or the Lanham Act) are each amended by striking
			 United States District Court for the District of Columbia each
			 place that term appears and inserting United States District Court for
			 the Eastern District of Virginia.
			9.Patent and trademark
			 office regulatory authority
			(a)Fee setting
				(1)In
			 generalThe Director shall have authority to set or adjust by
			 rule any fee established or charged by the Office under sections 41 and 376 of
			 title 35, United States Code or under section 31 of the Trademark Act of 1946
			 (15 U.S.C. 1113) for the filing or processing of any submission to, and for all
			 other services performed by or materials furnished by, the Office, provided
			 that such fee amounts are set to reasonably compensate the Office for the
			 services performed.
				(2)Reduction of fees in
			 certain fiscal yearsIn any fiscal year, the Director—
					(A)shall consult with the
			 Patent Public Advisory Committee and the Trademark Public Advisory Committee on
			 the advisability of reducing any fees described in paragraph (1); and
					(B)after that consultation
			 may reduce such fees.
					(3)Role of the Public
			 Advisory CommitteeThe Director shall—
					(A)submit to the Patent or
			 Trademark Public Advisory Committee, or both, as appropriate, any proposed fee
			 under paragraph (1) not less than 45 days before publishing any proposed fee in
			 the Federal Register;
					(B)provide the relevant
			 advisory committee described in subparagraph (A) a 30-day period following the
			 submission of any proposed fee, on which to deliberate, consider, and comment
			 on such proposal, and require that—
						(i)during such 30-day
			 period, the relevant advisory committee hold a public hearing related to such
			 proposal; and
						(ii)the Director shall
			 assist the relevant advisory committee in carrying out such public hearing,
			 including by offering the use of Office resources to notify and promote the
			 hearing to the public and interested stakeholders;
						(C)require the relevant
			 advisory committee to make available to the public a written report detailing
			 the comments, advice, and recommendations of the committee regarding any
			 proposed fee;
					(D)consider and analyze any
			 comments, advice, or recommendations received from the relevant advisory
			 committee before setting or adjusting any fee; and
					(E)notify, through the Chair
			 and Ranking Member of the Senate and House Judiciary Committees, the Congress
			 of any final decision regarding proposed fees.
					(4)Publication in the
			 Federal Register
					(A)In
			 generalAny rules prescribed under this subsection shall be
			 published in the Federal Register.
					(B)RationaleAny
			 proposal for a change in fees under this section shall—
						(i)be published in the
			 Federal Register; and
						(ii)include, in such
			 publication, the specific rationale and purpose for the proposal, including the
			 possible expectations or benefits resulting from the proposed change.
						(C)Public comment
			 periodFollowing the publication of any proposed fee in the
			 Federal Register pursuant to subparagraph (A), the Director shall seek public
			 comment for a period of not less than 45 days.
					(5)Congressional comment
			 periodFollowing the notification described in paragraph (3)(E),
			 Congress shall have not more than 45 days to consider and comment on any
			 proposed fee under paragraph (1). No proposed fee shall be effective prior to
			 the end of such 45-day comment period.
				(6)Rule of
			 constructionNo rules prescribed under this subsection may
			 diminish—
					(A)an applicant's rights
			 under this title or the Trademark Act of 1946; or
					(B)any rights under a
			 ratified treaty.
					(b)Fees for patent
			 servicesDivision B of Public Law 108–447 is amended in title
			 VIII of the Departments of Commerce, Justice and State, the Judiciary, and
			 Related Agencies Appropriations Act, 2005, in section 801(a) by striking
			 During fiscal years 2005, 2006 and 2007, and inserting
			 Until such time as the Director sets or adjusts the fees
			 otherwise,.
			(c)Adjustment of Trademark
			 feesDivision B of Public Law 108–447 is amended in title VIII of
			 the Departments of Commerce, Justice and State, the Judiciary and Related
			 Agencies Appropriations Act, 2005, in section 802(a) by striking During
			 fiscal years 2005, 2006 and 2007, and inserting Until such time
			 as the Director sets or adjusts the fees otherwise,.
			(d)Effective date,
			 applicability, and transitional provisionDivision B of Public
			 Law 108–447 is amended in title VIII of the Departments of Commerce, Justice
			 and State, the Judiciary and Related Agencies Appropriations Act, 2005, in
			 section 803(a) by striking and shall apply only with respect to the
			 remaining portion of fiscal year 2005, 2006 and 2007..
			(e)Rule of
			 constructionNothing in this section shall be construed to affect
			 any other provision of Division B of Public Law 108–447, including section
			 801(c) of title VII of the Departments of Commerce, Justice and State, the
			 Judiciary and Related Agencies Appropriations Act, 2005.
			(f)DefinitionsIn
			 this section:
				(1)DirectorThe
			 term Director means the Director of the United States Patent and
			 Trademark Office.
				(2)OfficeThe
			 term Office means the United States Patent and Trademark
			 Office.
				(3)Trademark Act of
			 1946The term Trademark Act of 1946 means an Act
			 entitled Act to provide for the registration and protection of
			 trademarks used in commerce, to carry out the provisions of certain
			 international conventions, and for other purposes, approved July 5,
			 1946 (15 U.S.C. 1051 et seq.) (commonly referred to as the Trademark Act of
			 1946 or the Lanham Act).
				10.Residency of Federal
			 Circuit judgesThe second
			 sentence of section 44(c) of title 28, United States Code, is repealed.
		11.Applicant quality
			 submissionsChapter 11 of
			 title 35, United States Code, is amended by adding at the end the following new
			 section:
			
				123.Additional
				information; micro-entity exception
					(a)In
				generalThe Director shall,
				by regulation, require that an applicant for a patent under this title submit
				to the Director—
						(1)a search report and analysis relevant to
				patentability; and
						(2)any other information relevant to
				patentability that the Director, in his discretion, determines
				necessary.
						(b)Failure To
				complyIf an applicant fails
				to submit the search report, analysis, or information required under subsection
				(a) in the manner and within the time period prescribed by the Director, such
				application shall be regarded as abandoned.
					(c)ExceptionAny application for a patent submitted by a
				micro-entity shall not be subject to the requirements of this section.
					(d)Micro-entity
				defined
						(1)In
				generalFor purposes of this section, the term
				micro-entity means an applicant who makes a certification under
				either paragraph (2) or (3).
						(2)Unassigned
				applicationFor an unassigned application, each applicant shall
				certify that the applicant—
							(A)qualifies as a small
				entity, as defined in regulations issued by the Director;
							(B)has not been named on 5
				or more previously filed patent applications;
							(C)has not assigned,
				granted, or conveyed, and is not under an obligation by contract or law to
				assign, grant, or convey, a license or any other ownership interest in the
				particular application; and
							(D)does not have a gross
				income, as defined in section 61(a) of the Internal Revenue Code (26 U.S.C.
				61(a)), exceeding 2.5 times the average gross income, as reported by the
				Department of Labor, in the calendar year immediately preceding the calendar
				year in which the examination fee is being paid.
							(3)Assigned
				applicationFor an assigned application, each applicant shall
				certify that the applicant—
							(A)qualifies as a small
				entity, as defined in regulations issued by the Director, and meets the
				requirements of paragraph (2)(D);
							(B)has not been named on 5
				or more previously filed patent applications; and
							(C)has assigned, granted,
				conveyed, or is under an obligation by contract or law to assign, grant, or
				convey, a license or other ownership interest in the particular application to
				an entity that has 5 or fewer employees and that such entity has a gross
				income, as defined in section 61(a) of the Internal Revenue Code (26 U.S.C.
				61(a)), that does not exceed 2.5 times the average gross income, as reported by
				the Department of Labor, in the calendar year immediately preceding the
				calendar year in which the examination fee is being paid.
							(4)Income level
				adjustmentThe gross income levels established under paragraphs
				(2) and (3) shall be adjusted by the Director on October 1, 2009, and every
				year thereafter, to reflect any fluctuations occurring during the previous 12
				months in the Consumer Price Index, as determined by the Secretary of
				Labor.
						.
		12.Inequitable
			 conductChapter 29 of title
			 35, United States Code, is amended by adding at the end the following new
			 section:
			
				298.Inequitable
				conduct
					(a)In
				generalA party advancing the proposition that a patent should be
				cancelled or held unenforceable due to inequitable conduct in connection with a
				matter or proceeding before the United States Patent and Trademark Office shall
				prove independently by clear and convincing evidence that material information
				was misrepresented or omitted from the patent application of such patent with
				the intention of deceiving the Office.
					(b)MaterialityInformation
				shall be considered material for purposes of subsection (a) if—
						(1)a reasonable patent
				examiner would consider such information important in deciding whether to allow
				the patent application; and
						(2)such information is not
				cumulative to information already of record in the application.
						(c)IntentIntent
				to deceive the Office may be inferred under subsection (a), but the inference
				may not be based solely on the gross negligence of the patent owner or its
				representative, or on the materiality of the information misrepresented or not
				disclosed.
					(d)PleadingIn
				actions involving allegations of inequitable conduct before the Office, the
				party asserting the defense or claim shall comply with the pleading
				requirements set forth under Federal Rules of Civil Procedure 9(b).
					(e)RemediesIf
				the court finds both that material information was misrepresented to, or
				withheld from, the Office and an intent to deceive, after balancing the
				equities, the court, using its discretion, shall impose 1 or more of the
				following remedies as it deems appropriate:
						(1)Hold the patent
				unenforceable.
						(2)Hold 1 or more claims of
				the patent unenforceable.
						(3)Order that the patentee
				is not entitled to equitable relief and that the sole and exclusive remedy for
				infringement of the patent shall be a reasonable
				royalty.
						.
		13.Authority of the
			 Director of the Patent and Trademark Office to accept late filings
			(a)AuthoritySection
			 2 of title 35, United States Code, is amended by adding at the end the
			 following:
				
					(e)Discretion To accept
				late filings in certain cases of unintentional delay
						(1)In
				generalThe Director may accept any application or other filing
				made by—
							(A)an applicant for, or
				owner of, a patent after the applicable deadline set forth in this title with
				respect to the application or patent; or
							(B)an applicant for, or
				owner of, a mark after the applicable deadline under the Trademark Act of 1946
				with respect to the registration or other filing of the mark,
							to
				the extent that the Director considers appropriate, if the applicant or owner
				files a petition within 30 days after such deadline showing, to the
				satisfaction of the Director, that the delay was unintentional.(2)Treatment of director's
				actions on petitionIf the Director has not made a determination
				on a petition filed under paragraph (1) within 60 days after the date on which
				the petition is filed, the petition shall be deemed to be denied. A decision by
				the Director not to exercise, or a failure to exercise, the discretion provided
				by this subsection shall not be subject to judicial review.
						(3)Other provisions not
				affectedThis subsection shall not apply to any other provision
				of this title, or to any provision of the Trademark Act of 1946, that
				authorizes the Director to accept, under certain circumstances, applications or
				other filings made after a statutory deadline or to statutory deadlines that
				are required by reason of the obligations of the United States under any
				treaty.
						(4)DefinitionIn
				this subsection, the term Trademark Act of 1946 means the Act
				entitled An Act to provide for the registration and protection of
				trademarks used in commerce, to carry out the provisions of certain
				international conventions, and for other purposes, approved July 5,
				1946 (15 U.S.C. 1051 et seq.) (commonly referred to as the Trademark Act of
				1946 or the Lanham
				Act).
						.
			(b)Applicability
				(1)In
			 generalThe amendment made by subsection (a) shall apply to any
			 application or other filing that—
					(A)is filed on or after the
			 date of the enactment of this Act; or
					(B)on such date of
			 enactment, is pending before the Director or is subject to judicial
			 review.
					(2)Treatment of pending
			 applications and filingsIn the case of any application or filing
			 described in paragraph (1)(B), the 30-day period prescribed in section 2(e)(1)
			 of title 35, United States Code, as added by subsection (a) of this section,
			 shall be deemed to be the 30-day period beginning on the date of the enactment
			 of this Act.
				14.Limitation on damages
			 and other remedies with respect to patents for methods in compliance with check
			 imaging methods
			(a)LimitationSection 287 of title 35, United States
			 Code, is amended by adding at the end the following:
				
					(d)(1)With respect to the use by a financial
				institution of a check collection system that constitutes an infringement under
				subsection (a) or (b) of section 271, the provisions of sections 281, 283, 284,
				and 285 shall not apply against the financial institution with respect to such
				a check collection system.
						(2)For the purposes of this
				subsection—
							(A)the term
				check has the meaning given under section 3(6) of the Check
				Clearing for the 21st Century Act (12 U.S.C. 5002(6));
							(B)the term check
				collection system means the use, creation, transmission, receipt,
				storing, settling, or archiving of truncated checks, substitute checks, check
				images, or electronic check data associated with or related to any method,
				system, or process that furthers or effectuates, in whole or in part, any of
				the purposes of the Check Clearing for the 21st Century Act (12 U.S.C. 5001 et
				seq.);
							(C)the term financial
				institution has the meaning given under section 509 of the
				Gramm-Leach-Bliley Act (15 U.S.C. 6809);
							(D)the term substitute check has
				the meaning given under section 3(16) of the Check Clearing for the 21st
				Century Act (12 U.S.C. 5002(16)); and
							(E)the term
				truncate has the meaning given under section 3(18) of the Check
				Clearing for the 21st Century Act (12 U.S.C.
				5002(18)).
							.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to any
			 civil action for patent infringement pending or filed on or after the date of
			 enactment of this Act.
			15.Patent and trademark
			 office funding
			(a)DefinitionsIn
			 this section:
				(1)DirectorThe
			 term Director means the Director of the United States Patent and
			 Trademark Office.
				(2)FundThe
			 term Fund means the public enterprise revolving fund established
			 under subsection (c).
				(3)OfficeThe
			 term Office means the United States Patent and Trademark
			 Office.
				(4)Trademark Act of
			 1946The term Trademark Act of 1946 means an Act
			 entitled Act to provide for the registration and protection of
			 trademarks used in commerce, to carry out the provisions of certain
			 international conventions, and for other purposes, approved July 5,
			 1946 (15 U.S.C. 1051 et seq.) (commonly referred to as the Trademark Act of
			 1946 or the Lanham Act).
				(5)UndersecretaryThe
			 term Undersecretary means the Under Secretary of Commerce for
			 Intellectual Property.
				(b)Funding
				(1)In
			 generalSection 42 of title 35, United States
			 Code, is amended—
					(A)in subsection (b), by
			 striking Patent and Trademark Office Appropriation Account and
			 inserting United States Patent and Trademark Office Public Enterprise
			 Fund; and
					(B)in subsection (c), in the
			 first sentence—
						(i)by striking To the
			 extent and all that follows through fees and inserting
			 Fees; and
						(ii)by striking shall
			 be collected by and shall be available to the Director and inserting
			 shall be collected by the Director and shall be available until
			 expended.
						(2)Effective date
					(A)In
			 generalThe amendments made by paragraph (1) shall take effect on
			 October 1, 2008.
					(B)Termination of
			 appropriationThe provisions of any prior appropriation Act that
			 makes amounts available pursuant to
			 section
			 42(c) of title 35, United States Code, and are in effect on the
			 effective date set forth in subparagraph (A) shall cease to be effective on
			 that effective date, and any unexpended amounts made available pursuant to such
			 section shall be transferred in accordance with subsection (c)(5).
					(c)USPTO revolving
			 fund
				(1)EstablishmentThere
			 is established in the Treasury of the United States a revolving fund to be
			 known as the United States Patent and Trademark Office Public Enterprise
			 Fund. Any amounts in the Fund shall be available for use by the
			 Director without fiscal year limitation.
				(2)Derivation of
			 resourcesThere shall be deposited into the Fund—
					(A)any fees collected under
			 sections 41, 42, and 376 of title 35, United States Code, provided that
			 notwithstanding any other provision of law, if such fees are collected by, and
			 payable to, the Director, the Director shall transfer such amounts to the Fund;
			 and
					(B)any fees collected under
			 section 31 of the Trademark Act of 1946 (15 U.S.C. 1113).
					(3)ExpensesAmounts
			 deposited into the Fund under paragraph (2) shall be available, without fiscal
			 year limitation, to cover—
					(A)all expenses to the
			 extent consistent with the limitation on the use of fees set forth in section
			 42(c) of title 35, United States Code, including all administrative and
			 operating expenses, determined in the discretion of the Under Secretary to be
			 ordinary and reasonable, incurred by the Under Secretary and the Director for
			 the continued operation of all services, programs, activities, and duties of
			 the Office, as such services, programs, activities, and duties are described
			 under—
						(i)title 35, United States
			 Code; and
						(ii)the Trademark Act of
			 1946; and
						(B)all expenses incurred
			 pursuant to any obligation, representation, or other commitment of the
			 Office.
					(4)Custodians of
			 moneyNotwithstanding section 3302 of title 31, United States
			 Code, any funds received by the Director and transferred to Fund, or any
			 amounts directly deposited into the Fund, may be used—
					(A)to cover the expenses
			 described in paragraph (3); and
					(B)to purchase obligations
			 of the United States, or any obligations guaranteed by the United
			 States.
					(5)Unexpended
			 balancesAny unexpended balances in any accounts held on behalf
			 of the Director, or the Office, including in the Patent and Trademark Office
			 Appropriation Account in the Treasury of the United States, shall be
			 transferred to the Fund and shall remain available until expended.
				(d)Annual
			 reportNot later than 60 days after the end of each fiscal year,
			 the Under Secretary and the Director shall submit a report to Congress which
			 shall—
				(1)summarize the operations
			 of the Office for the preceding fiscal year, including financial details and
			 staff levels broken down by each major activity of the Office;
				(2)detail the operating plan
			 of the Office, including specific expense and staff needs for the upcoming
			 fiscal year;
				(3)describe the long term
			 modernization plans of the Office;
				(4)set forth details of any
			 progress towards such modernization plans made in the previous fiscal year;
			 and
				(5)include the results of
			 the most recent audit carried out under subsection (f).
				(e)Annual spending
			 plan
				(1)In
			 generalNot later than 30 days after the beginning of each fiscal
			 year, the Director shall notify the Committees on Appropriations of both Houses
			 of Congress of the plan for the obligation and expenditure of the total amount
			 of the funds for that fiscal year in accordance with section 605 of the
			 Science, State, Justice, Commerce, and Related Agencies Appropriations Act,
			 2006 (Public Law 109–108; 119 Stat. 2334).
				(2)ContentsEach
			 plan under paragraph (1) shall—
					(A)summarize the operations
			 of the Office for the current fiscal year, including financial details and
			 staff levels with respect to major activities; and
					(B)detail the operating plan
			 of the Office, including specific expense and staff needs, for the current
			 fiscal year.
					(f)AuditThe
			 Under Secretary shall, on an annual basis, provide for an independent audit of
			 the financial statements of the Office. Such audit shall be conducted in
			 accordance with generally acceptable accounting procedures.
			(g)BudgetIn
			 accordance with section 9301 of title 31, United States Code, the Fund shall
			 prepare and submit each year to the President a business-type budget in such
			 manner, and before such date, as the President prescribes by regulation for the
			 budget program.
			16.Technical
			 amendments
			(a)Joint
			 inventionsSection 116 of title 35, United States Code, is
			 amended—
				(1)in the first paragraph,
			 by striking When and inserting (a)
			 Joint
			 Inventions.—When;
				(2)in the second paragraph,
			 by striking If a joint inventor and inserting (b)
			 Omitted
			 Inventor.—If a joint inventor; and
				(3)in the third paragraph,
			 by striking Whenever and inserting (c)
			 Correction of Errors in
			 Application.—Whenever.
				(b)Filing of application
			 in foreign countrySection 184 of title 35, United States Code,
			 is amended—
				(1)in the first paragraph,
			 by striking Except when and inserting (a)
			 Filing in Foreign
			 Country.—Except when;
				(2)in the second paragraph,
			 by striking The term and inserting (b)
			 Application.—The term; and
				(3)in the third paragraph,
			 by striking The scope and inserting (c)
			 Subsequent modifications,
			 amendments, and supplements.—The scope.
				(c)Reissue of defective
			 patentsSection 251 of title 35, United States Code, is
			 amended—
				(1)in the first paragraph,
			 by striking Whenever and inserting (a)
			 In
			 general.—Whenever;
				(2)in the second paragraph,
			 by striking The Director and inserting (b)
			 Multiple reissued
			 patents.—The Director;
				(3)in the third paragraph,
			 by striking The provision and inserting (c)
			 Applicability of this
			 title.—The provisions; and
				(4)in the last paragraph, by
			 striking No reissued patent and inserting (d)
			 Reissue patent enlarging scope
			 of claims.—No reissued patent.
				(d)Effect of
			 reissueSection 253 of title 35, United States Code, is
			 amended—
				(1)in the first paragraph,
			 by striking Whenever and inserting (a)
			 In
			 general.—Whenever; and
				(2)in the second paragraph,
			 by striking in like manner and inserting (b)
			 Additional disclaimer or
			 dedication.—In the manner set forth in subsection
			 (a),.
				(e)Correction of named
			 inventorSection 256 of title 35, United States Code, is
			 amended—
				(1)in the first paragraph,
			 by striking Whenever and inserting (a)
			 Correction.—Whenever; and
				(2)in the second paragraph,
			 by striking The error and inserting (b)
			 Patent valid if error
			 corrected.—The error.
				(f)Presumption of
			 validitySection 282 of title 35, United States Code, is
			 amended—
				(1)in the first undesignated
			 paragraph, by striking A patent and inserting (a)
			 In general.—A
			 patent;
				(2)in the second
			 undesignated paragraph, by striking The following and inserting
			 (b) Defenses.—The following; and
				(3)in the third undesignated
			 paragraph, by striking In actions and inserting (c)
			 Notice of actions; actions
			 during extension of patent term.—In actions.
				17.Effective date; rule of
			 construction
			(a)Effective
			 dateExcept as otherwise
			 provided in this Act, the provisions of this Act shall take effect 12 months
			 after the date of the enactment of this Act and shall apply to any patent
			 issued on or after that effective date.
			(b)Continuity of intent
			 under the Create ActThe enactment of section 102(b)(3) of title
			 35, United States Code, under section (2)(b) of this Act is done with the same
			 intent to promote joint research activities that was expressed, including in
			 the legislative history, through the enactment of the Cooperative Research and
			 Technology Enhancement Act of 2004 (Public Law 108–453; the CREATE
			 Act), the amendments of which are stricken by section 2(c) of this Act.
			 The United States Patent and Trademark Office shall administer section
			 102(b)(3) of title 35, United States Code, in a manner consistent with the
			 legislative history of the CREATE Act that was relevant to its administration
			 by the United States Patent and Trademark Office.
			
	
		January 24, 2008
		Reported with an amendment
	
